Exhibit 10.1

 

LOGO [g70702ex10_1covpg001.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 4, 2015

among

IDEXX LABORATORIES, INC.,

IDEXX DISTRIBUTION, INC.,

IDEXX OPERATIONS, INC.,

OPTI MEDICAL SYSTEMS, INC.,

IDEXX LABORATORIES CANADA CORPORATION and

IDEXX EUROPE B.V.,

as Borrowers,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH,

as Toronto Agent, and

J.P. MORGAN EUROPE LIMITED,

as London Agent,

with

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and a Joint Lead Arranger,

KEYBANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC, and

UNION BANK, N.A.,

as Joint Lead Arrangers,

BANK OF AMERICA, N.A.,

KEYBANK, N.A.,

WELLS FARGO BANK, N.A., and

UNION BANK, N.A.,

as Co-Syndication Agents, and

CITIBANK, N.A., and

HSBC BANK USA, N.A.,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS      1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Classification of Loans and Borrowings

     26   

Section 1.3

 

Terms Generally

     26   

Section 1.4

 

Accounting Terms; GAAP

     26   

Section 1.5

 

Currency Translation

     27    Article II. THE CREDITS      27   

Section 2.1

 

Commitments; Existing Letters of Credit

     27   

Section 2.2

 

Loans and Borrowings

     27   

Section 2.3

 

Requests for Revolving Borrowings

     28   

Section 2.4

 

Swingline Loans

     30   

Section 2.5

 

Letters of Credit

     31   

Section 2.6

 

Funding of Borrowings

     36   

Section 2.7

 

Interest Elections

     36   

Section 2.8

 

Termination and Reduction of Commitments

     38   

Section 2.9

 

Repayment of Loans; Evidence of Debt

     38   

Section 2.10

 

Prepayment of Loans

     39   

Section 2.11

 

Fees

     40   

Section 2.12

 

Interest

     41   

Section 2.13

 

Market Disruption; Alternate Rate of Interest

     43   

Section 2.14

 

Increased Costs

     45   

Section 2.15

 

Break Funding Payments

     46   

Section 2.16

 

Taxes

     47   

Section 2.17

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     51   

Section 2.18

 

Mitigation Obligations; Replacement of Lenders

     53   

Section 2.19

 

Foreign Subsidiary Costs

     54   

Section 2.20

 

Redenomination of Certain Alternative Currencies

     54   

Section 2.21

 

Designation of US Subsidiary Borrowers and Foreign Borrowers

     55   

Section 2.22

 

Increase in Commitments

     55   

Section 2.23

 

Defaulting Lenders

     56    Article III. REPRESENTATIONS AND WARRANTIES      58   

Section 3.1

 

Organization; Powers

     58   

Section 3.2

 

Authorization; Enforceability

     58   

Section 3.3

 

Governmental Approvals; No Conflicts

     58   

Section 3.4

 

Financial Condition

     59   

Section 3.5

 

Properties

     59   

Section 3.6

 

Litigation and Environmental Matters

     59   

Section 3.7

 

Compliance with Laws and Agreements

     60   

Section 3.8

 

Investment and Holding Company Status

     60   

Section 3.9

 

Taxes

     60   

Section 3.10

 

ERISA and Pensions

     60   

Section 3.11

 

Disclosure

     61   

Section 3.12

 

Subsidiaries

     61   

 

i



--------------------------------------------------------------------------------

Section 3.13

 

Federal Regulations

     61   

Section 3.14

 

Sanctions Laws and Regulations

     61   

Section 3.15

 

Anti-Corruption Laws and Regulations

     61    Article IV. CONDITIONS      61   

Section 4.1

 

Effective Date

     61   

Section 4.2

 

Each Credit Event

     63   

Section 4.3

 

Initial Credit Event for each Additional Borrower

     63    Article V. AFFIRMATIVE COVENANTS      64   

Section 5.1

 

Financial Statements and Other Information

     64   

Section 5.2

 

Notices of Material Events

     65   

Section 5.3

 

Existence; Conduct of Business

     66   

Section 5.4

 

Payment of Obligations

     66   

Section 5.5

 

Maintenance of Properties; Insurance

     66   

Section 5.6

 

Books and Records; Inspection Rights

     66   

Section 5.7

 

Compliance with Laws

     66   

Section 5.8

 

Use of Proceeds and Letters of Credit

     67   

Section 5.9

 

Additional Subsidiaries

     67    Article VI. NEGATIVE COVENANTS      67   

Section 6.1

 

Indebtedness

     67   

Section 6.2

 

Liens

     68   

Section 6.3

 

Fundamental Changes

     69   

Section 6.4

 

Investments, Loans, Advances, Guarantees and Acquisitions

     70   

Section 6.5

 

Transactions with Affiliates

     71   

Section 6.6

 

Restrictive Agreements

     71   

Section 6.7

 

Financial Covenants

     72   

Section 6.8

 

Sanctions Laws and Regulations

     72    Article VII. EVENTS OF DEFAULT      73    Article VIII. THE AGENTS   
  75    Article IX. GUARANTEE      78    Article X. MISCELLANEOUS      79   

Section 10.1

 

Notices

     79   

Section 10.2

 

Waivers; Amendments

     81   

Section 10.3

 

Expenses; Indemnity; Damage Waiver

     83   

Section 10.4

 

Successors and Assigns

     84   

Section 10.5

 

Survival

     88   

Section 10.6

 

Counterparts; Integration; Effectiveness; Electronic Execution

     89   

Section 10.7

 

Severability

     89   

Section 10.8

 

Right of Setoff

     89   

Section 10.9

 

Governing Law; Jurisdiction; Consent to Service of Process

     90   

Section 10.10

 

WAIVER OF JURY TRIAL

     90   

Section 10.11

 

Headings

     91   

Section 10.12

 

Confidentiality

     91   

Section 10.13

 

Interest Rate Limitation

     92   

Section 10.14

 

Conversion of Currencies

     92   

Section 10.15

 

Releases of Guarantees

     92   

Section 10.16

 

USA PATRIOT Act

     93   

 

ii



--------------------------------------------------------------------------------

Section 10.17

 

No Fiduciary Duty

     93   

Section 10.18

 

Liability for Obligations

     93   

Section 10.19

 

Representation of Dutch Borrower

     93   

Section 10.20

 

Canadian Anti-Money Laundering Legislation

     93   

Section 10.21

 

Existing Credit Agreement Amended and Restated

     94   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule P-1 – Certain Permitted Investments

Schedule 1.1A – Existing Letters of Credit

Schedule 2.1 – Commitments

Schedule 3.6 – Disclosed Matters

Schedule 3.10(b) – Canadian Benefit Plans and Pension Plans

Schedule 3.12 – Subsidiaries

Schedule 6.1 – Existing Indebtedness

Schedule 6.2 – Existing Liens

Schedule 6.3 – Fundamental Changes

Schedule 6.4 – Investments, Loans, Advances, Guarantees and Acquisitions

Schedule 6.6 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B-1 – Form of Opinion of Loan Parties’ Counsel (US)

Exhibit B-2 – Form of Opinion of Loan Parties’ Counsel (Canada)

Exhibit B-3 – Form of Opinion of Loan Parties’ Counsel (Netherlands)

Exhibit C – Form of Subsidiary Guarantee Agreement

Exhibit D – Form of Borrower Joinder Agreement

Exhibit E – Form of Borrower Termination Agreement

Exhibit F – Form of Borrowing Request

Exhibit G – Form of Instrument of Adherence

Exhibit H – Forms of US Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
December 4, 2015, among IDEXX LABORATORIES, INC., a Delaware corporation (the
“Administrative Borrower”), IDEXX DISTRIBUTION, INC., a Massachusetts
corporation, IDEXX OPERATIONS, INC., a Delaware corporation, OPTI MEDICAL
SYSTEMS, INC., a Delaware corporation, IDEXX LABORATORIES CANADA CORPORATION, a
company formed under the laws of Canada, and IDEXX EUROPE B.V., a besloten
vennootschap met beperkte aansprakelijkheid incorporated under the laws of the
Netherlands (collectively with the Administrative Borrower and all other Persons
who hereafter may be designated as a Borrower pursuant to Section 2.21, the
“Borrowers”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Toronto
Agent, and J.P. MORGAN EUROPE LIMITED, as London Agent.

WHEREAS, the Borrowers, the Administrative Agent, and certain of the Lenders are
party to that certain Amended and Restated Credit Agreement dated as of June 18,
2014 (as amended and in effect immediately prior to the Effective Date referred
to below, the “Existing Credit Agreement”);

WHEREAS the Administrative Borrower has requested that the Lenders and the
Administrative Agent agree to amend and restate the Existing Credit Agreement,
and the Lenders and the Administrative Agent are willing to so amend and restate
the Existing Credit Agreement, on the terms and conditions herein set forth;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means the purchase or acquisition by any Person of (a) more than
40% of the Equity Interests with ordinary voting power of another Person or
(b) all or any substantial portion of the property (other than Equity Interests)
of another Person, whether or not involving a merger or consolidation with such
Person.

“Additional Lender” has the meaning assigned to such term in Section 2.22.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency (other than Canadian Dollars or Euros) for any Interest Period, any
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to the LIBO Rate for such Interest Period.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Borrower” shall have the meaning specified in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 10.1(d).

“Agents” means the Administrative Agent, the London Agent and the Toronto Agent.

“Agreement” shall have the meaning specified in the preamble.

“Agreement Currency” shall have the meaning specified in Section 10.14(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for purposes of this
definition, the Adjusted LIBO Rate for any Business Day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such Business Day, subject
to the interest rate floors set forth therein. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

“Alternative Currency” means (a) Canadian Dollars, (b) Euros, (c) Sterling,
(d) Swiss Francs, (e) Australian Dollars and (f) any other currency that is
freely transferable and convertible into US Dollars in the London market and for
which LIBO Rates can be determined by reference to the Screen Rate as provided
in the definition of “LIBO Rate”, and is acceptable to all of the Lenders.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Administrative Borrower or its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars (other than to a Canadian Borrower) or any Letter of Credit, and with
respect to any payment hereunder that does not relate to a particular Loan or
Borrowing, the Administrative Agent, (b) with respect to a Loan or Borrowing to
a Canadian Borrower, the Toronto Agent, and (c) with respect to a Loan or
Borrowing denominated in an Alternative Currency (other than to a Canadian
Borrower), the London Agent.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure then in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means the following percentages per annum, based on the
Consolidated Leverage Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 5.1(c):

 

Pricing Level

   Consolidated Leverage
Ratio    When determined
with reference to the
Adjusted LIBO Rate,
the CDOR Rate or
the EURIBO Rate     When
determined
with reference
to ABR or
Canadian Prime
Rate  

1

   £1.00:1.00      0.875 %      0.000 % 

2

   >1.00:1.00 and £ 1.50:1.00      1.000 %      0.000 % 

3

   >1.50:1.00 and £ 2.00:1.00      1.125 %      0.125 % 

4

   >2.00:1.00 and £ 3.00:1.00      1.250 %      0.250 % 

5

   >3.00:1.00      1.375 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to
Section 5.1(c); provided that if such certificate is not delivered when due in
accordance with such Section, then Pricing Level 5 shall apply as of the first
Business Day after the date on which such certificate was required to have been
delivered until such certificate is delivered, after which the Applicable Rate
shall be determined from such certificate. The Applicable Rate in effect from
the Effective Date through the date on which the first such certificate is
delivered to the Administrative Agent and the Lenders in accordance with
Section 5.1(c) shall be determined based upon Pricing Level 5. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Rate for any period shall be subject to the provisions of
Section 2.12(h).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent, and reasonably
acceptable to the Administrative Borrower.

“Australian Dollars” means that lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit D.

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit E.

“Borrowers” shall have the meaning specified in the recitals hereto.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
CDOR Rate Loans or EURIBOR Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$2,000,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$2,000,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent in excess of US$2,000,000.

 

4



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars US$500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$500,000, and (c) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 500,000 units of such currency and that has a US
Dollar Equivalent in excess of US$500,000.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or the principal financial center of the country in which payment or
purchase of such currency can be made, (b) when used in connection with a Loan
to any Canadian Borrower, the term “Business Day” shall also exclude any day on
which commercial banks in Toronto, Ontario are authorized or required by law to
remain closed and, in the case of CDOR Rate Loans only to the Specified US
Borrower, any day on which banks are not open for dealings in deposits in
Canadian Dollars in the London interbank market and (c) when used in connection
with EURIBOR Loan, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euros.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans or any benefit plan established, administered or maintained by a
Governmental Authority.

“Canadian Borrowers” means, collectively, IDEXX Laboratories Canada Corporation
and any other Canadian Subsidiary that has been designated as a Canadian
Borrower from time to time pursuant to Section 2.21, other than any such
Subsidiary that has ceased to be a Canadian Borrower pursuant to Section 2.21.

“Canadian Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in Canadian Dollars, such amount and (b) with respect to
any amount in US Dollars or any Alternative Currency (other than Canadian
Dollars) (the “first currency”), the equivalent in Canadian Dollars of such
amount, determined by the Administrative Agent, which would result from the
conversion of the relevant amount of the first currency into Canadian Dollars at
the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (page BOFC or such other page as
may replace such page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between Administrative Borrower and Toronto Agent.

 

5



--------------------------------------------------------------------------------

“Canadian Dollar Loans” means any Loan denominated in Canadian Dollars bearing
interest at the Canadian Prime Rate or the CDOR Rate.

“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.

“Canadian Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender designated by such Lender to make Loans to the
Canadian Borrowers.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Prime Rate” means, on any day, the rate determined by the Toronto
Agent to be the higher of (i) the rate equal to the PRIMCAN Index rate that
appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day (or, in
the event that the PRIMCAN Index is not published by Bloomberg, any other
information services that publishes such index from time to time, as selected by
the Bank in its reasonable discretion) and (ii) the average rate for 30 day
Canadian Dollar bankers’ acceptances that appears on the Reuters Screen CDOR
Page (or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Bank in its reasonable discretion) at 10:15
a.m. Toronto time on such day, plus 1% per annum; provided, that if any the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province thereof.

“Canadian Tax Act” or “ITA” means the Income Tax Act (Canada) and the
regulations thereunder or any successor law purported to cover the same subject
matter, as amended from time to time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Pooling Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services

 

6



--------------------------------------------------------------------------------

(including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements), including obligations
for the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.

“CDOR Rate” means, with respect to any Borrowing denominated in Canadian Dollars
for any Interest Period, (a) the applicable Screen Rate at or about 10:00 a.m.
Toronto time on the Quotation Day or (b) if no Screen Rate is available for such
Interest Period, the applicable Interpolated Rate as of such time on the
Quotation Day or, if applicable pursuant to the terms of Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day, plus, in
each case, 0.05% per annum.

“CDOR Rate Loan” means a Loan denominated in Canadian Dollars made by the
Lenders to a Canadian Borrower or a Specified US Borrower which bears interest
at a rate based on the CDOR Rate.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Administrative Borrower; (b) a majority
of the members of the board of directors of the Administrative Borrower shall
cease to be comprised of individuals (i) who were directors on the Effective
Date or (ii) whose election by the board of directors, or whose nomination for
election by the shareholders of the Administrative Borrower, was approved by a
vote of at least a majority of the directors who were either directors on the
Effective Date or whose election or nomination was previously so approved; or
(c) the acquisition of direct or indirect Control of the Administrative Borrower
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof).

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including the adoption of or taking effect of any new rules or regulations
under or implementing any existing law) after the date of this Agreement,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender’s or
the Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules guidelines or
directives thereunder or issued in connection therewith or in implementation
thereof, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case under Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to such Loan or
the Loans comprising such Borrowing as Revolving Loans or Swingline Loans.

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“COF Rate” has the meaning assigned to such term in Section 2.13(a).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.4, and (c) increased from time to time pursuant to
Section 2.22. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is US$850,000,000.

“Commitment Increase Notice” shall have the meaning specified in Section 2.22.

“Communications” has the meaning assigned to such term in Section 10.1(d).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Administrative Borrower and
its Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, for any period, for the Administrative Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated
Net Income for such period plus the following to the extent deducted in
calculating such Consolidated Net Income and without duplication:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, provincial, local and foreign income taxes payable by the
Administrative Borrower and its Subsidiaries for such period, (iii) depreciation
expense, (iv) amortization expense, (v) non-recurring transaction expenses
incurred in connection with Acquisitions, (vi) non-cash charges associated with
“Share Based Payments” as described in the Financial Accounting Standards Board
Statement 123, as amended, and (vii) extraordinary and other non-recurring
non-cash losses and charges, minus (b) non-recurring gains and non-operating
gains resulting from divestitures of businesses or other asset disposals.

“Consolidated Interest Charges” means, for any period, for the Administrative
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Administrative Borrower and its Subsidiaries in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Administrative
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date minus the amount of
such Indebtedness represented by issued but undrawn letters of credit or bank
guarantees, and minus Indebtedness incurred as guaranties or repurchase
obligations on behalf of non-Subsidiaries under equipment purchase, lease or
rental agreements, to (b) Consolidated EBITDA for the Reference Period ended on
such date.

“Consolidated Net Income” means, for any period, for the Administrative Borrower
and its Subsidiaries on a consolidated basis, the net income of the
Administrative Borrower and its Subsidiaries for such period determined in
accordance with GAAP.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount on such date of all Indebtedness of Administrative
Borrower and its Subsidiaries on a consolidated basis, excluding any
Indebtedness permitted under Section 6.1(f).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” means Indebtedness convertible at the option of the
holder thereof into common stock of the Administrative Borrower, cash or a
combination of common stock and cash (as provided in the documentation governing
such Indebtedness).

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Credit Party” means the Applicable Agent, the Issuing Banks, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days after the date required to be funded or paid, to (i) fund any portion of
its Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) has notified the Administrative Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, become the subject of a
Bankruptcy Event.

 

9



--------------------------------------------------------------------------------

“Designated Person” means a Person (a) listed in the annex to, or otherwise
subject to the provisions of, any Executive Order; (b) named as a “Specially
Designated National and Blocked Person” (an “SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (the “SDN List”) or is otherwise
the subject of any Sanctions Laws and Regulations; or (c) in which a Person on
the SDN List has 50% or greater ownership interest or that is otherwise
controlled by an SDN.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debtdomain®, SyndTrak® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or the Issuing Banks or any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders-in- council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release or presence of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) the presence of or
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Administrative Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Sections 302,
303, 304 and 305 of ERISA and Sections 412, 430, 431, 432 and 436 of the Code,
is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Sections 412 and 431 of the Code or Sections 302 and 304 of ERISA),
whether or not waived, or the determination that any Multiemployer Plan is in
either “endangered status” or “critical status” (as defined in Section 432 of
the Code or Section 305 of ERISA), or the failure of any Plan that is not a
Multiemployer Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan that is not a Multiemployer Plan is in “at-risk” status (as defined in
Section 430(i) of the Code or Section 303(i) of ERISA) or the imposition of any
lien on the Administrative Borrower or any of its ERISA Affiliates pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; (c) the filing pursuant
to Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Administrative Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Administrative Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by the Administrative Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Administrative Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Administrative Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate as of 11:00 a.m. Frankfurt time on the
Quotation Day or (b) if no Screen Rate is available for such Interest Period,
the applicable Interpolated Rate as of such time on the Quotation Day or, if
applicable pursuant to the terms of Section 2.13(a), the applicable Reference
Bank Rate as of such time on the Quotation Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

11



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Applicable Agent and the Administrative Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Applicable Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Applicable Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of US Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Applicable Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Administrative Borrower under Section 2.18(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Executive Order” has the meaning assigned to such term in the definition of
“Sanctions Laws and Regulations”.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Lenders” means the lenders party to the Existing Credit Agreement.

 

12



--------------------------------------------------------------------------------

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) set forth on Schedule 1.1A.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions depository institutions (as
determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate, provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer, or Vice President of Corporate Finance of the Administrative
Borrower.

“Foreign Borrower” means any Subsidiary organized outside of the United States
of America that has been designated as a “Foreign Borrower” pursuant to
Section 2.21, other than any of the foregoing Subsidiaries that has ceased to be
a Foreign Borrower as provided in such Section 2.21.

“Foreign Lender” means a Lender that is not a US Person.

“FRBNY” means the Federal Reserve Bank of New York.

“Foreign Subsidiary” means each Foreign Borrower and any other Subsidiary that
is organized outside of the United States of America, any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other

 

13



--------------------------------------------------------------------------------

financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Amount” shall have the meaning specified in Section 2.22.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Ineligible Assignee” means (a) a natural person, (b) a Defaulting Lender,
(c) any Borrower, any Subsidiary or any of their respective Affiliates, or (c) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or a relative thereof; provided that such company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing

 

14



--------------------------------------------------------------------------------

commercial loans, and (z) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business.

“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.7.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing, CDOR Rate Borrowing or
EURIBOR Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, EURIBOR
Borrowing or CDOR Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the applicable Borrower may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Applicable Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which that
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Lender that agrees
to act as an Issuing Bank, each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.5. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

 

15



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Administrative Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lead Arranger” means J.P. Morgan Securities LLC, acting in the capacity as sole
bookrunner and sole lead arranger, or its successor in such role.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. References to any Lender in this Agreement or any other Loan
Document shall be deemed to mean such Lender’s affiliated Canadian Lending
Office, where applicable. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit or “bank guarantee”, as the case
may be, issued pursuant to Section 2.5 of this Agreement and shall include
Existing Letters of Credit.

“Letter of Credit Commitment” means the commitment of each Issuing Bank to issue
Letters of Credit hereunder. The initial amount of each Issuing Bank’s Letter of
Credit Commitment is set forth on Schedule 2.1, or if an Issuing Bank has
entered into an Assignment and Assumption, the amount set forth for such Issuing
Bank as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of
(i) in the case of Australian Dollars, 10:30 a.m. Melbourne time on the
Quotation Day or (ii) in all other cases, approximately 11:00 a.m., London time,
on the Quotation Day, or (b) if no Screen Rate is available for such currency or
for such Interest Period, the applicable Interpolated Rate as of such time on
the Quotation Day or, if applicable pursuant to the terms of Section 2.13(a),
the applicable Reference Bank Rate as of such time on the Quotation Day;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or

 

16



--------------------------------------------------------------------------------

screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities securing any
Indebtedness.

“Loan Documents” means this Agreement, the Subsidiary Guarantee Agreement, each
Borrower Joinder Agreement, each Borrower Termination Agreement and each
supplement thereto, each promissory note delivered pursuant to this Agreement,
and each other similar document executed in connection with the Transactions
hereunder.

“Loan Party” means the Administrative Borrower, the other Borrowers and the
Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars (other than to a Canadian Borrower) or any Letter of Credit, New York
City time, (b) with respect to a Loan or Borrowing to a Canadian Borrower,
Toronto time and (c) with respect to a Loan or Borrowing denominated in an
Alternative Currency (other than to a Canadian Borrower), London time.

“London Agent” means J.P. Morgan Europe Limited.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition, of the Administrative Borrower and the
Subsidiaries taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Administrative Borrower and its Subsidiaries in an aggregate
principal amount exceeding US$50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Administrative
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Administrative Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

17



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means a Subsidiary organized in a jurisdiction
outside of the United States of America which (a) is a Borrower, or (b) by
itself or together with its Subsidiaries, accounts (excluding intercompany
receivables and goodwill) for a portion of assets or EBITDA comprising 5% or
more of the Administrative Borrower’s consolidated assets or Consolidated EBITDA
as of the end of or for the most recently ended Reference Period.

“Material Subsidiaries” means, collectively, the Material Foreign Subsidiaries
and the Material US Subsidiaries.

“Material US Subsidiary” means a Subsidiary organized in a jurisdiction within
the United States of America which (a) is a Borrower, or (b) by itself or
together with its Subsidiaries, accounts (excluding intercompany receivables and
goodwill) for a portion of assets or EBITDA comprising 5% or more of the
Administrative Borrower’s consolidated assets or Consolidated EBITDA as of the
end of or for the most recently ended Reference Period.

“Maturity Date” means December 4, 2020.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under this Agreement or otherwise
with respect to any Loan or Letter of Credit, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Borrower or any Loan Party of any proceeding under any debtor relief laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections to the extent arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18), grant of participation or designation of new
applicable lending office.

 

18



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 10.4.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Administrative Borrower or any Subsidiary; and

(g) Liens in respect of social regulations or benefit plans imposed by
Governmental Authorities of foreign countries in which the Loan Parties or their
Affiliates conduct business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or by any country which is a member of
the OECD, in each case maturing within one year from the date of acquisition
thereof;

 

19



--------------------------------------------------------------------------------

(b) (i) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s, and (ii) securities commonly
known as “short-term bank notes” issued by any Lender denominated in US Dollars
or any Alternative Currency and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by (i) any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000, or
(ii) a commercial bank organized under the laws of any other country which is a
member of the OECD, or a political subdivision of such country, and having total
assets in excess of US$500,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is a member of the OECD;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, and (ii) are rated AAA by S&P and
Aaa by Moody’s;

(f) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a), (b), and (c) contained in
this definition of Permitted Investments;

(g) investments described on Schedule P-1, as such Schedule may be updated from
time to time after the Effective Date (but not more frequently than once per
calendar year) by the Administrative Borrower with the consent of the
Administrative Agent;

(h) Canadian GIC Certificates; and

(i) municipal auction rate securities.

“Permitted Receivables Financing” means any sale, financing or other disposition
of accounts receivable, so long as immediately before and after such sale,
financing or disposition, no Default or Event of Default has occurred and is
continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of

 

20



--------------------------------------------------------------------------------

ERISA, and in respect of which the Administrative Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debtdomain®, Intralinks, SyndTrak® or a substantially similar
electronic transmission system.

“Prime Rate” means (a) the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York or (b) in the case of ABR
Loans to a Canadian Borrower, such prime rate in effect at the office of
JPMorgan Chase Bank, N.A. in Toronto, Canada for US Dollar-denominated
commercial loans made in Canada; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualifying Lender” means:

(a) until the interpretation of “public” as referred to in the CRR by the
relevant authorities:

(i) an entity that provides repayable funds to IDEXX Europe B.V. or any other
European Borrower for a minimum amount of EUR 100,000 (or its equivalent in
another currency), and

(ii) to the extent the amount of EUR 100,000 (or its equivalent in another
currency) does not result in such entity not qualifying as forming part of the
public, such other amount or such criterion as a result of which such entity
shall qualify as not forming part of the public; and

(b) following the publication of an interpretation of “public” as referred to in
CRR by the relevant authorities: such amount or such criterion as a result of
which such entity shall qualify as not forming part of the public.

“Quotation Day” means (a) with respect to any currency (other than Sterling,
Australian Dollars and Canadian Dollars) for any Interest Period, two Business
Days prior to the first day of such Interest Period, and (b) with respect to
Sterling, Australian Dollars and Canadian Dollars for any Interest Period, the
first day of such Interest Period, in each case unless market practice differs
in the Relevant Interbank Market for any currency, in which case the Quotation
Day for such currency shall be determined by the Applicable Agent in accordance
with market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day shall be the last of those days).

“Recipient” means, as applicable, (a) any Agent, (b) any Lender and (c) any
Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates supplied to the
Applicable Agent at its request by the Reference Banks (as the case may be) for
Loans in the applicable currency and the applicable Interest Period (a) in
relation to CDOR Rate Loans, as the rate at

 

21



--------------------------------------------------------------------------------

which the relevant Reference Bank is willing to extend credit by the purchase of
bankers acceptances in Canadian Dollars which have been accepted by banks which
are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity comparable to the applicable
Interest Period, (b) in relation to Eurocurrency Loans, as the rate quoted by
the relevant Reference Bank to leading banks in the London interbank market for
the offering of deposits in the applicable currency and for a period comparable
to the applicable Interest Period, and (c) in relation to EURIBOR Loans, as the
rate quoted by the relevant Reference Bank to leading banks in the Banking
Federation of the European Union for the offering of deposits in Euro and for a
period comparable to the applicable Interest Period.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A., and such other banks as may be appointed by the
Applicable Agent in consultation with the Administrative Borrower (with the
consent of any such bank).

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Administrative Borrower and its
Subsidiaries ending on such date.

“Register” has the meaning set forth in Section 10.4.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the aggregate
Revolving Credit Exposures and unused Commitments at such time; provided that,
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is a Borrower, or any
Affiliate of a Borrower shall be disregarded.

“Responsible Officer” means (a) with respect to the Administrative Borrower, the
chief executive officer, president, chief financial officer, treasurer,
secretary, Vice President Corporate Finance, Director of Tax and Treasury,
Director of Corporate Accounting and Reporting or general counsel of the
Administrative Borrower or any other person authorized by the Board of Directors
of the Administrative Borrower to sign Loan Documents on its behalf and (b) with
respect to any other Loan Party, any person authorized by the Board of Directors
of such Loan Party to sign Loan Documents on its behalf. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

22



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.3.

“S&P” means Standard & Poor’s.

“Sanctions Laws and Regulations” means, collectively, (a) any sanctions,
prohibitions or requirements imposed by any executive order (an “Executive
Order”) or by any sanctions program administered by OFAC, and (b) any sanctions
measures imposed by the United Nations Security Council, the European Union, the
United Kingdom or the government of Canada.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of US Dollars, the LIBO Screen Rate, (ii) in
the case of Australian Dollars, the average bid rate on Reuters Screen BBSY Page
for bills of exchange having a tenor equal to (or approximating as closely as
possible the length of) such Interest Period, and (iii) in the case of any other
Alternative Currency, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on Reuters Screen LIBOR02 Page for such currency for
such Interest Period (or, in each such case under this clause (a), on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected by the Applicable Agent from time to time in its
reasonable discretion), (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as displayed on the applicable page of
the Reuters screen (or on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion), and (c) in
respect of the CDOR Rate for any Interest Period, the average rate for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen (or on any successor or substitute page on such
screen or service that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion); provided, that
if any Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Specified US Borrower” means the Administrative Borrower.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

23



--------------------------------------------------------------------------------

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Administrative
Borrower.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement by each
Material US Subsidiary in favor of the Agents and the Lenders, substantially in
the form of Exhibit C hereto.

“Subsidiary Guarantors” means each Material US Subsidiary of the Administrative
Borrower that is or is required to be a party to the Subsidiary Guarantee
Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities (or prices thereof), or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Administrative Borrower or the Subsidiaries shall be a Swap
Agreement.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.1 hereof or (ii) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.4(b)(ii)(C).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.4.

“Swiss Francs” means the lawful currency of Switzerland.

 

24



--------------------------------------------------------------------------------

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Toronto Agent” means JPMorgan Chase Bank, N.A., Toronto Branch.

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of US Dollar Loans or Loans in Alternative Currencies (other
than Euros and Canadian Dollars), (b) the Canadian Prime Rate or CDOR Rate, in
the case of Canadian Dollar Loans and (c) the EURIBO Rate, in the case of Loans
made in Euros.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.5 or Section 2.10(c) or
Section 2.10(d) using the Exchange Rate with respect to such Alternative
Currency at the time in effect under the provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

“US Subsidiary Borrower” means any US Subsidiary that has been designated as a
US Subsidiary Borrower pursuant to Section 2.21, other than any of the foregoing
Subsidiaries that has ceased to be a US Subsidiary Borrower as provided in such
Section 2.21.

“US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“VAT” means value added tax or any other similar Taxes.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

25



--------------------------------------------------------------------------------

Section 1.2 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.3 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.4 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Administrative Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Administrative Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders, not to be unreasonably
withheld or delayed); provided, that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Administrative Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding anything to the
contrary contained herein, unless the Administrative Borrower gives notice to
the Administrative Agent that the Administrative Borrower has elected to proceed
in accordance with the immediately preceding sentence, the definitions of
Consolidated Total Debt, Consolidated EBITDA, Consolidated Interest Charges and
Indebtedness and all provisions of Article VI (to the extent such definitions
and provisions relate to the accounting for operating leases) shall be
calculated, and the Administrative Borrower’s compliance with such provisions
(to such extent) shall be determined, on the basis of GAAP in effect as of the
date of this Agreement, without giving effect to any subsequent changes.

 

26



--------------------------------------------------------------------------------

Section 1.5 Currency Translation. (a) For purposes of any determination under
any provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
Such currency exchange rates shall be determined in good faith by the
Administrative Borrower.

(b) The Administrative Agent shall (A) determine the US Dollar Equivalent of any
Borrowing denominated in an Alternative Currency as of the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for the applicable currency in relation to US Dollars in effect on
the date that is three Business Days prior to the date on which the applicable
Interest Period shall commence, and each such amount shall be the US Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this paragraph and (B) notify the Administrative Borrower and the
Lenders of each calculation of the US Dollar Equivalent of each Borrowing.

ARTICLE II.

THE CREDITS

Section 2.1 Commitments; Existing Letters of Credit. (a) Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans
denominated in US Dollars and Alternative Currencies (other than Canadian
Dollars) to the Borrowers (other than the Canadian Borrowers) from time to time
and Revolving Loans denominated in US Dollars and Canadian Dollars to the
Canadian Borrowers and to the Specified US Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing pursuant to
Section 2.10) in (i) the US Dollar Equivalent of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (ii) the US Dollar Equivalent of
the aggregate principal amount of all outstanding Revolving Loans exceeding the
aggregate Commitments, or (iii) the US Dollar Equivalent of the aggregate
principal amount of all outstanding Loans to the Canadian Borrowers exceeding
US$60,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

(b) On the Effective Date, the Existing Letters of Credit shall automatically,
and without any action on the part of any Person, be deemed to be Letters of
Credit issued hereunder. In connection therewith, each Lender shall
automatically, and without any action on the part of any Person, be deemed to
have acquired from the Issuing Bank a participation in each such Letter of
Credit in accordance with Section 2.5(d).

Section 2.2 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

27



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrowers may request in accordance herewith, (ii) each Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of CDOR Rate Loans,
(iii) each Revolving Borrowing denominated in Euros shall be comprised entirely
of EURIBOR Loans and (iv) each Revolving Borrowing denominated in an Alternative
Currency (other than Euros and Canadian Dollars) shall be comprised entirely of
Eurocurrency Loans. Each Swingline Loan shall be a Canadian Prime Rate Loan or
an ABR Loan. Each Lender, at its option, may make any Eurocurrency Loan or
EURIBOR Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (so long as such election of a foreign branch or
Affiliate does not increase the Borrowers’ costs hereunder); provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement. Each
Lender shall, prior to the occurrence of a Default or Event of Default which has
occurred and is continuing, maintain a Canadian Lending Office and make any
Loans available to the Canadian Borrowers by causing its relevant Canadian
Lending Office to make such Loans available.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, any CDOR Rate Revolving Borrowing or any EURIBOR Revolving Borrowing,
such Borrowing shall be in an aggregate amount that is a multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of US$250,000 and not less than
US$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e). Each Swingline Loan that is an ABR Loan shall be
in an amount that is an integral multiple of US$100,000 and not less than
US$1,000,000, and each Swingline Loan that is a Canadian Prime Rate Loan shall
be in an amount that is an integral multiple of Cdn$250,000 and not less than
Cdn$1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 14
Eurocurrency Revolving Borrowings, CDOR Rate Revolving Borrowings or EURIBOR
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) The portion of the initial Borrowing made by any Lender to IDEXX Europe B.V.
shall at all times be provided by a Lender that is a Qualifying Lender. For the
avoidance of doubt, if any Lender is not a Qualifying Lender, then no such
Borrowing shall be made by IDEXX Europe B.V.

Section 2.3 Requests for Revolving Borrowings. To request a Revolving Borrowing,
the Administrative Borrower, on behalf of the requesting Borrower, shall notify
the Applicable Agent of such request by telecopy of a written Borrowing Request
in the form of Exhibit F or any other form approved by the London Agent or the
Toronto Agent, as applicable and signed by a Responsible Officer of the
Administrative Borrower (or, in the case of the Administrative

 

28



--------------------------------------------------------------------------------

Agent, by telephone confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form of Exhibit F or
any other form approved by the Administrative Agent and signed by a Responsible
Officer of the Administrative Borrower) (a) in the case of a Eurocurrency
Borrowing denominated in US Dollars or a CDOR Rate Borrowing denominated in
Canadian Dollars, not later than 11:00 a.m., New York City time, three Business
Days before the date of the proposed Borrowing, and (b) in the case of a
Eurocurrency Borrowing denominated in any other Alternative Currency (other than
Canadian Dollars) or a EURIBOR Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing and (c) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
same day of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the Administrative Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.2:

(i) the Borrower requesting such Borrowing;

(ii) the currency and the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing,
a EURIBOR Borrowing, or a CDOR Rate Borrowing, as applicable;

(v) in the case of a Eurocurrency Borrowing, a CDOR Rate Borrowing or a EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”;

(vi) the location and number of such Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.6; and

(vii) in the case of a Borrowing in an Alternative Currency, the jurisdiction
from which payments of the principal and interest on such Borrowing will be
made.

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then if the applicable Borrower is a US Borrower or a Canadian
Borrower, it shall be deemed to have selected US Dollars. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be (A) in
the case of a Borrowing denominated in US Dollars made to a US Borrower or a
Canadian Borrower, an ABR Borrowing, (B) in the case of a Borrowing denominated
in US Dollars made to any other Borrower (other than a US Borrower or a

 

29



--------------------------------------------------------------------------------

Canadian Borrower), a Eurocurrency Borrowing, (C) in the case of a Borrowing
denominated in Canadian Dollars made to a Canadian Borrower or a Specified US
Borrower, a CDOR Rate Borrowing, (D) in the case of a Borrowing denominated in
Euros, a EURIBOR Borrowing and (E) in the case of a Borrowing denominated in an
Alternative Currency (other than Euros and Canadian Dollars), a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, CDOR Rate Borrowing or EURIBOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Applicable Agent shall advise each Lender that
will make a Loan as part of the requested Borrowing of the details thereof and
of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.4 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may, in its sole discretion (and without obligation
to do so), make Swingline Loans to the Administrative Borrower and the Canadian
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the US
Dollar Equivalent of the aggregate principal amount of outstanding Swingline
Loans exceeding US$25,000,000, (ii) the US Dollar Equivalent of the aggregate
Revolving Credit Exposures of all Lenders exceeding the total Commitments or
(iii) the US Dollar Equivalent of the aggregate principal amount of all
outstanding Loans to the Canadian Borrowers exceeding US$60,000,000; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Administrative Borrower and
the Canadian Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Administrative Borrower, on behalf of the
requesting Borrower, shall notify the Administrative Agent of such request by
telephone (confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the Borrower requesting such Swingline Loan and the requested
date (which shall be a Business Day), Type (which shall be either Alternative
Base Rate with respect to the Administrative Borrower or Canadian Prime Rate
with respect to the Canadian Borrowers) and amount of the requested Swingline
Loan and other relevant information that would be required under Section 2.3 if
the Swingline Loan were a Revolving Loan. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Administrative
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.5(e),
by remittance to such Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the applicable Lenders to acquire participations in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the applicable Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each applicable Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each applicable Lender hereby

 

30



--------------------------------------------------------------------------------

absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, (i) if such notice is received by
12:00 noon, New York City time, on a Business Day no later than 5:00 p.m. New
York City time on such Business Day and (ii) if received after 12:00 noon, New
York City time, on a Business Day shall mean no later than 10:00 a.m. New York
City time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each applicable Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each applicable Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.6 with respect to Loans made by such Lender
(and Section 2.6 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Administrative Borrower of any participations in any Swingline
Loan acquired pursuant to this paragraph, and thereafter payments in respect of
such Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
Administrative Borrower or any Canadian Borrower, as applicable, (or other party
on behalf of any such Borrower) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any such Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Administrative Borrower or any Canadian Borrower of any default in the
payment thereof.

Section 2.5 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Administrative Borrower may request the issuance of, and
subject to Section 2.5(b), the Issuing Bank shall issue, Letters of Credit
denominated in US Dollars or any Alternative Currency for its own account, or
for the account of any other Borrower or any US Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that (i) with respect
to any Letter of Credit issued for the account of any US Subsidiary, the
Administrative Borrower shall be a co-applicant, and shall be deemed to be
jointly and severally liable, with respect to any such Letter of Credit,
(ii) any Letters of Credit issued for the account of the Canadian Borrowers
shall be in either US Dollars or Canadian Dollars and (iii) any initial issuance
of a Letter of Credit to IDEXX Europe B.V. shall at all times be provided by a
Qualifying Lender. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Administrative
Borrower to, or entered into by the Administrative Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

31



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Administrative Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice signed
by a Responsible Officer of the Administrative Borrower requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit (which, if denominated in US Dollars, shall not
be less than US$500,000, and if denominated in an Alternative Currency, shall
not be less than the amount of such currency that is 500,000 units thereof), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Administrative Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Administrative Borrower shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i)(x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by the Issuing Bank that have not yet been
reimbursed by or on behalf of the Administrative Borrower at such time shall not
exceed its Letter of Credit Commitment, (ii) no Lender’s Revolving Credit
Exposure shall exceed its Commitment and (iii) the US Dollar Equivalent of the
aggregate Revolving Credit Exposure shall not exceed the total Commitments. The
Administrative Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Administrative Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iii) above shall not be
satisfied.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which in no event shall extend beyond the date referred to in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely

 

32



--------------------------------------------------------------------------------

and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Administrative Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Administrative Borrower for
any reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Administrative Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Administrative Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Administrative Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Administrative
Borrower receives such notice; provided that if such LC Disbursement is not less
than US$100,000, the Administrative Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.4 that such
payment be financed with an ABR Revolving Borrowing or ABR Swingline Loan, in an
equivalent amount (and if such Letter of Credit is issued in an Alternative
Currency, the US Dollar Equivalent of such amount) and, to the extent so
financed, the Administrative Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or ABR
Swingline Loan. If the Administrative Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Administrative Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Administrative Borrower,
in the same manner as provided in Section 2.6 with respect to Loans made by such
Lender (and Section 2.7 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the
Administrative Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or
an ABR Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Administrative Borrower of its obligation to reimburse
such LC Disbursement.

(f) Obligations Absolute. Subject to the provisions of the next sentence, the
Administrative Borrower’s obligation to reimburse LC Disbursements as provided
in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances

 

33



--------------------------------------------------------------------------------

whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Administrative
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Administrative
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Administrative
Borrower to the extent permitted by applicable law) suffered by the
Administrative Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Administrative Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Administrative Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Administrative Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable at the rate
per annum then applicable to ABR Revolving Loans and such interest shall be due
and payable on the date when such reimbursement is

 

34



--------------------------------------------------------------------------------

payable; provided that if the Administrative Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of the Issuing Bank. Each Issuing Bank may be replaced at any
time by written agreement among the Administrative Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Administrative Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 66 and 2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Administrative Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Administrative Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the
Administrative Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Administrative Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Monies in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Administrative Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 66 and 2/3% of the total LC Exposure), be
applied to satisfy other obligations of the Administrative Borrower under this
Agreement. If the Administrative

 

35



--------------------------------------------------------------------------------

Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Administrative Borrower within
three Business Days after all Events of Default have been cured or waived.

Section 2.6 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Applicable Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.4. The Applicable Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower, designated by such
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.5(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and such
Borrower severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Applicable Agent to be the cost to it of funding
such account or (ii) in the case of such Borrower, the interest rate applicable
to the subject Loan. If such Lender pays such amount to the Applicable Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.7 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a EURIBOR
Revolving Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing, a CDOR Rate Revolving Borrowing or a EURIBOR
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Applicable Agent of such election by telecopy (or, in the case of the
Administrative Agent, by telephone) by the time that a Borrowing Request would
be required under Section 2.3 if such

 

36



--------------------------------------------------------------------------------

Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Administrative Borrower, on behalf of the applicable
Borrower. Notwithstanding any other provision of this Section, no Borrower shall
be permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans that does not
comply with Section 2.2(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available to such Borrower pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be (A) an ABR Borrowing or a
Eurocurrency Borrowing if in US Dollars or Alternative Currencies (other than
Canadian Dollars and Euros), or (B) a CDOR Rate Borrowing if in Canadian
Dollars; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, CDOR Rate Borrowing
or EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, a CDOR
Rate Borrowing or a EURIBOR Borrowing but does not specify an Interest Period,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing, a CDOR Rate
Revolving Borrowing or a EURIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall (i) in
the case of a Eurocurrency Borrowing made to a US Borrower or a Canadian
Borrower denominated in US Dollars, be converted to an ABR Borrowing, and
(ii) in the case of a EURIBOR Borrowing or a CDOR Rate Borrowing or any

 

37



--------------------------------------------------------------------------------

other Eurocurrency Borrowing, become due and payable on the last day of such
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Administrative Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing made to a US Borrower or a Canadian Borrower denominated in US Dollars
may be converted to or continued as a Eurocurrency Revolving Borrowing, and
(ii) unless repaid, each Eurocurrency Revolving Borrowing made to a US Borrower
or any Canadian Borrower denominated in US Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.8 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Administrative Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of US$1,000,000 and not less
than US$10,000,000, in each case for Borrowings denominated in US Dollars and
(ii) the Administrative Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the aggregate Revolving Credit Exposures of all Lenders would
exceed the total Commitments.

(c) The Administrative Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the other Agents and the Lenders of the contents thereof. Each
notice delivered by the Administrative Borrower pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by a Responsible Officer of the Administrative Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Administrative Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.9 Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Borrower on the Maturity Date and (ii) to the Applicable Agent for the account
of the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loan outstanding. On the Maturity
Date, all Loans shall become absolutely due and payable and the Borrowers shall
pay all of the Loans outstanding, together with any and all accrued and unpaid
interest thereon.

 

38



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by any Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The London Agent or
the Toronto Agent, as applicable, shall furnish to the Administrative Agent,
promptly after the making of any Loan or Borrowing with respect to which it is
the Applicable Agent or the receipt of any payment of principal or interest with
respect to any such Loan or Borrowing, information with respect thereto that
will enable the Administrative Agent to maintain the accounts referred to in the
preceding sentence.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender pursuant to paragraph
(b) and the accounts and records of the Administrative Agent maintained pursuant
to paragraph (c) in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10 Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Administrative Borrower, on behalf of the applicable Borrower, shall
notify the Applicable Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by a telecopy notice signed by a Responsible Officer of
the Administrative Borrower) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing denominated in US Dollars or a
CDOR Rate Revolving Borrowing denominated in Canadian Dollars, not later than
11:00 a.m., Local Time, three Business Days before the date of prepayment,
(ii) in the case of a Eurocurrency Revolving Borrowing denominated in an
Alternative Currency (other than Canadian Dollars) or a EURIBOR Borrowing, not
later than

 

39



--------------------------------------------------------------------------------

11:00 a.m., Local Time, four Business Days before the date of prepayment,
(iii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., Local Time, one Business Day before the date of prepayment or
(iv) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.8, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.8. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Applicable Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c) If, on any date, the US Dollar Equivalent of the aggregate amount of the
Revolving Credit Exposures shall exceed 105% of the aggregate Commitments as a
result of currency fluctuations, then the applicable Borrowers shall, not later
than the next Business Day, prepay one or more Borrowings in an aggregate
principal amount sufficient to eliminate such excess.

(d) If, on any date, the US Dollar Equivalent of the aggregate principal amount
of all outstanding Loans to the Canadian Borrowers shall exceed US$63,000,000 as
a result of currency fluctuations, then the applicable Canadian Borrowers shall,
within three Business Days after such date, prepay one or more Borrowings in an
aggregate principal amount sufficient to eliminate such excess.

Section 2.11 Fees. (a) The Administrative Borrower agrees to pay to the
Administrative Agent, in US Dollars, for the account of each Lender a commitment
fee, which shall accrue daily at the rates set forth below (calculated in
accordance with the definition of “Applicable Rate” and Section 2.12(h)) on such
Lender’s unused Commitment (provided that, for the purpose of calculating such
fee, outstanding Letters of Credit shall constitute usage, but outstanding
Swingline Loans shall not constitute usage), during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates; provided that if such Lender continues to have any Swingline
Exposure after its Commitment terminates, then such commitment fee shall
continue to accrue on the daily amount of such Lender’s Swingline Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Swingline Exposure:

 

Pricing Level

  

Leverage Ratio

   Commitment Fee  

1

   £1.00:1.00      0.075 % 

2

   >1.00:1.00 and £ 1.50:1.00      0.100 % 

3

   > 1.50:1.00 and £ 2.00:1.00      0.150 % 

4

   >2.00:1.00 and £ 3.00:1.00      0.200 % 

5

   >3.00:1.00      0.250 % 

 

40



--------------------------------------------------------------------------------

Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Administrative Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee with
respect to the issuance of each Letter of Credit, which shall accrue at the rate
or rates per annum separately agreed upon between the Administrative Borrower
and the Issuing Bank on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances (unless miscalculated).

Section 2.12 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Borrowings,
and the Loans comprising each Canadian Prime Rate Borrowing shall bear interest
at the Canadian Prime Rate plus the Applicable Rate for Canadian Prime Rate
Borrowings.

 

41



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Eurocurrency Borrowings, the Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate for CDOR Rate Borrowings and the
Loans comprising each EURIBOR Revolving Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for EURIBOR Revolving Borrowings.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans or Canada Rate Prime Loans as provided in paragraph
(a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan or a Canada Prime Rate Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan, CDOR Rate Revolving Loan or
EURIBOR Revolving Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and in Canadian
Dollars and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or, except in the case of Borrowings
denominated in Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
EURIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

(f) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

(g) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the

 

42



--------------------------------------------------------------------------------

Lenders in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.12, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.12(g)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

(h) If, as a result of any restatement of or other adjustment to the financial
statements of the Administrative Borrower or for any other reason, the
Administrative Borrower or the Administrative Agent determines that (i) the
Consolidated Leverage Ratio as calculated by the Administrative Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
Issuing Bank, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Bank), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. The Administrative Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder for the limited
period ending on the date that is the later to occur of (x) one year following
the date upon which such termination and repayment occurred and (y) two months
following the date upon which the Administrative Borrower’s annual audited
financial statements, which include the period during which such termination and
repayment occurred, become publicly available.

Section 2.13 Market Disruption; Alternate Rate of Interest. (a) If, at the time
that the Applicable Agent shall seek to determine the relevant Screen Rate on
the Quotation Day for any Interest Period, the applicable Screen Rate shall not
be available for such Interest Period and/or

 

43



--------------------------------------------------------------------------------

for the applicable currency for any reason and the Applicable Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the LIBO
Rate, EURIBO Rate or CDOR Rate, as the case may be, for such Interest Period for
the relevant Borrowing shall be the applicable Reference Bank Rate; provided,
that if any Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, however,
that if less than two Reference Banks shall supply a rate to the Applicable
Agent for purposes of determining such rate for such Borrowing, (i) if such
Borrowing shall be requested in US Dollars, then such Borrowing shall be made as
an ABR Borrowing, (ii) if such Borrowing shall be requested in Canadian Dollars,
then such Borrowing shall be made as a Canadian Prime Rate Borrowing and
(iii) if such Borrowing shall be requested in any other currency, the Reference
Bank Rate shall be equal to the cost to each Lender to fund its pro rata share
of such Borrowing in such currency (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion; such rate,
the “COF Rate”).

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing, a CDOR Rate Borrowing or a EURIBOR Borrowing:

(i) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the CDOR Rate or the EURIBO Rate, as
applicable, for such Interest Period (including, for the avoidance of doubt,
pursuant to Section 2.13(a)); or

(ii) the Applicable Agent is advised by the Required Lenders that the LIBO Rate,
CDOR Rate or EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Required Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Applicable Agent shall give notice thereof to the applicable Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (v) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing in US Dollars or a CDOR Rate Borrowing shall be ineffective, (w) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurocurrency
Borrowing in any Alternative Currency or a EURIBOR Borrowing shall be converted
to or continued as, as the case may be, a Revolving Borrowing at the COF Rate,
(x) if any Borrowing Request requests a Eurocurrency Borrowing in US Dollars,
such Borrowing shall be made as an ABR Borrowing, (y) if any Borrowing Request
requests a CDOR Rate Borrowing, such Borrowing shall be made as a Canadian Prime
Rate Borrowing, and (z) if any Borrowing Request requests a Eurocurrency
Borrowing in any Alternative Currency or a EURIBOR Borrowing, then the LIBO Rate
or EURIBO Rate, as the case may be, for such Borrowing shall be at the COF Rate;
provided that if the circumstances giving rise to such notice affect less than
all Types of Borrowings, then the other Types of Borrowings shall be permitted.

 

44



--------------------------------------------------------------------------------

Section 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended or Letters of Credit participated in by, any Lender (except any
such reserve requirement reflected in the Adjusted LIBO Rate or the EURIBO Rate)
or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London or European
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement, Eurocurrency Loans or EURIBOR Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurocurrency Loan or EURIBOR Loan (or of maintaining its obligation to make
any such Loan) or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then the applicable Borrower will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines (absent manifest error) that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the

 

45



--------------------------------------------------------------------------------

case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The Administrative Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Administrative Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor; provided further
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan, CDOR Rate
Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan, CDOR Rate Loan or EURIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the applicable Borrower pursuant to Section 2.18, then, in any
such event, the applicable Borrower shall compensate each Lender for the actual
loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, CDOR Rate Loan or EURIBOR Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
CDOR Rate or the EURIBO Rate, as applicable (and without reference to the
Applicable Margin) that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London or European
interbank market. A certificate of any Lender as to any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Administrative Borrower and shall be conclusive absent manifest error.
The Administrative Borrower shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.

 

46



--------------------------------------------------------------------------------

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Loan Party under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding for Indemnified Taxes has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability and describing the basis for the indemnification
claim delivered to such Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the

 

47



--------------------------------------------------------------------------------

amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a US Person,

(A) any Lender that is a US Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under

 

48



--------------------------------------------------------------------------------

this Agreement (and from time to time thereafter upon the reasonable request of
the Administrative Borrower or the Administrative Agent), whichever of the
following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a US Tax Compliance Certificate substantially
in the applicable form of Exhibit H-3 or Exhibit H-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit H-2 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative

 

49



--------------------------------------------------------------------------------

Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Administrative Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

50



--------------------------------------------------------------------------------

(h) Amendment under FATCA. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent and Borrower to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(k) VAT. All amounts payable by any Loan Party to the Agents, the Lenders or the
Issuing Bank shall be deemed to be exclusive of any VAT. If VAT is payable on
any amount paid to the Agents, the Lenders or the Issuing Bank by any Loan
Party, the Administrative Borrower or such other Loan Party shall pay to the
Agents, the Lenders or the Issuing Bank an amount equal to the amount of the
VAT.

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15, 2.16 or 2.19 or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable Agent for
the account of the Lenders to such account as the Applicable Agent shall from
time to time specify in one or more notices delivered to the Administrative
Borrower, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16, 2.19 and 10.3 shall be made directly to the Persons
entitled thereto. The Applicable Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
any Agent hereunder shall be deemed to have been made by the time required if
such Agent shall, at or before such time, have taken the necessary steps to make
such payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment.

 

51



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by the Agents from any
Borrower (or from the Administrative Borrower as guarantor of the Obligations of
such Borrower pursuant to Article IX) and available to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the
Administrative Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower’s rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d) Unless an Agent shall have received notice from a Borrower prior to the date
on which any payment is due to such Agent for the account of the Lenders or the
Issuing Bank hereunder that such Borrower will not make such payment, such Agent
may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to such Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.

 

52



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of the foregoing clauses (i) and (ii), in any order
as determined by the Administrative Agent in its discretion.

Section 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14 or 2.19 or if any Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
if any Borrower is required to pay any additional interest to any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, 2.16 or 2.19 as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14 or 2.19, (ii) if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, (iii) any Loan Party is required to pay any additional interest
to any Lender pursuant to Section 2.19, (iv) any Lender becomes a Defaulting
Lender, or (v) any Lender ceases to be a Qualifying Lender, then the applicable
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld or delayed, (y) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Borrower (in the case of all other amounts)
and (z) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or 2.19 or payments required to be made pursuant
to Section 2.16 or additional interest required pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, within five
Business Days after being notified that the applicable Borrower proposes to
require a Lender to make such assignment and delegation hereunder, as a result
of a waiver by such Lender or otherwise, the circumstances entitling such
Borrower to require such assignment and delegation cease to apply.

 

53



--------------------------------------------------------------------------------

Section 2.19 Foreign Subsidiary Costs. (a) Without duplication of any costs
imposed under Section 2.14, if the cost to any Lender of making or maintaining
any Loan to any Borrower is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, due to a Change in
Law and by reason of the fact that such Borrower is incorporated in, or conducts
business in, a jurisdiction other than the United States of America or Canada,
such Borrower shall indemnify such Lender for such increased cost or reduction
within 30 days after demand by such Lender (with a copy to the Administrative
Agent). A certificate of such Lender claiming compensation under this paragraph
and setting forth the additional amount or amounts to be paid to it hereunder
(and the basis for the calculation of such amount or amounts) shall be
conclusive in the absence of manifest error.

(b) Each Lender will promptly notify the Administrative Borrower and the
Administrative Agent of any event of which it has knowledge that will entitle
such Lender to additional interest or payments pursuant to paragraph (a) above,
but in any event within 45 days after such Lender obtains actual knowledge
thereof; provided that (i) if any Lender fails to give such notice within 45
days after it obtains actual knowledge of such an event, such Lender shall, with
respect to compensation payable pursuant to this Section in respect of any costs
resulting from such event, only be entitled to payment under this Section for
costs incurred from and after the date 45 days prior to the date that such
Lender does give such notice and (ii) each Lender will designate a different
applicable lending office, if, in the judgment of such Lender, such designation
will avoid the need for, or reduce the amount of, such compensation and will not
be otherwise disadvantageous to such Lender.

Section 2.20 Redenomination of Certain Alternative Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Effective Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the London Agent (in consultation with the Administrative
Borrower) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

 

54



--------------------------------------------------------------------------------

Section 2.21 Designation of US Subsidiary Borrowers and Foreign Borrowers. The
Administrative Borrower may at any time and from time to time designate (a) any
US Subsidiary as a US Subsidiary Borrower, or (b) any Foreign Subsidiary as a
Foreign Borrower, in each case by delivery to the Administrative Agent of a
Borrower Joinder Agreement executed by such Subsidiary and the Administrative
Borrower, and upon such delivery such Subsidiary shall for all purposes of this
Agreement be a US Subsidiary Borrower or a Foreign Borrower, as the case may be,
and a party to this Agreement. Any US Subsidiary Borrower and Foreign Borrower
shall continue to be a Borrower and a party hereunder until the Administrative
Borrower shall have executed and delivered to the Administrative Agent a
Borrower Termination Agreement with respect to such Borrower, whereupon such
Borrower shall cease to be a Borrower and a party hereunder. Notwithstanding the
preceding sentence, (a) no Borrower Joinder Agreement shall become effective as
to any US Subsidiary Borrower or any Foreign Borrower if it shall be unlawful
for such Subsidiary to become a Borrower hereunder or for any Lender to make
Loans to such Subsidiary as provided herein and (b) no Borrower Termination
Agreement will become effective as to any US Subsidiary Borrower or any Foreign
Borrower until all Loans made to such Subsidiary shall have been repaid and all
amounts payable by such Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under this Agreement by such Subsidiary) shall have been paid in full;
provided that such Borrower Termination Agreement shall be effective to
terminate the right of such Subsidiary to request or receive further Borrowings
under this Agreement.

Section 2.22 Increase in Commitments. The Administrative Borrower shall have the
right upon one or more occasions by written notice to the Administrative Agent
(a “Commitment Increase Notice”) to request an increase in the aggregate
Commitment (the amount of increase requested on any occasion being referred to
herein as the “Increase Amount”), in an aggregate amount of up to US$150,000,000
for all such increases, to a maximum aggregate Commitment of US$1,000,000,000
(less the aggregate amount of any Commitment reductions pursuant to
Section 2.8); provided that at the time of the Commitment Increase Notice and at
the time such request would become effective (i) no Default has occurred and is
continuing or would exist after giving effect to such increase in the
Commitment, and (ii) the Administrative Borrower will be in pro forma compliance
with the covenant in Section 6.7 after giving effect to any funding in
connection with such increase in the Commitment.

The Commitment Increase Notice shall be delivered by the Administrative Agent to
the Lenders and shall specify a time period selected by the Administrative
Borrower within which each Lender is requested to respond to such Commitment
Increase Notice (which shall in no event be less than ten Business Days from the
date of delivery of such Commitment Increase Notice to the Lenders). Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, the amount of such increase. Any
such Lender not responding within such time period shall be deemed to have
declined to increase its Commitment. The Administrative Agent shall notify the
Administrative Borrower and each Lender of such other Lender’s responses to each
request made hereunder. After the expiration of the time period set forth in the
Commitment Increase Notice or receipt by the Administrative Agent of responses
to the Commitment Increase Notice from each of the Lenders, then the
Administrative Borrower may, to achieve the full amount of the requested
increase in the Commitments, invite one or more other Persons (other than
individuals) (an “Additional Lender”) that have agreed to provide all or any
portion of the Increase Amount and

 

55



--------------------------------------------------------------------------------

that are acceptable to each of the Administrative Agent, Swingline Lender and
Issuing Bank (such consent not to be unreasonably withheld or delayed) (it being
agreed that any Lender as of the date of the Commitment Increase Notice would be
acceptable) and such Persons may be admitted as a Lender party to this Agreement
in accordance with the provisions of Section 10.4(e). None of the Administrative
Agent, Lead Arranger or any other Lender shall have any obligation or other
commitment to provide all or any portion of the Increase Amount. No consent of
any Lender (other than any Lender providing a portion of the Increase Amount)
shall be required to give effect to the Increase Amount.

Any such increase in the Commitment shall become effective upon written notice
by the Administrative Agent (which shall be promptly delivered by the
Administrative Agent) to the Administrative Borrower and the Lenders specifying
the effective date of such increase in Commitment, together with a revised
Schedule 2.1 stating the new Commitment, and, in respect thereof, the Commitment
of each Additional Lender, the respective continuing Commitment of the other
Lenders and the new Revolving Credit Exposure of the Lenders.

Upon the effective date of the increased Commitment, each Additional Lender
shall make all (if any) such payments to the Administrative Agent for
distribution to the other Lenders as may be necessary to result in the
respective Revolving Loans held by such Additional Lender and the other Lenders
being equal to such applicable Lender’s Applicable Percentage of the aggregate
principal amount of all Revolving Loans outstanding as of such date. The
Administrative Borrower hereby agrees that any Additional Lender so paying any
such amount to the other Lenders pursuant to the preceding sentence shall be
entitled to all the rights of a Lender having Commitments hereunder in respect
of such amounts, that such payments to such other Lenders shall thereafter
constitute Revolving Loans made by such Additional Lender hereunder and that
such Additional Lender may exercise all of its right of payment with respect to
such amounts as fully as if such Additional Lender had initially advanced to the
Administrative Borrower directly the amount of such payments. If any such
adjustment payments pursuant to the preceding sentences of this Section 2.22 are
made by an Additional Lender to other Lenders at a time other than the end of an
Interest Period in the case of all or any portion of Revolving Loans
constituting Eurocurrency Loans, CDOR Rate Loans or EURIBOR Loans, the
Administrative Borrower shall pay to each of the Lenders receiving any such
payment, at the time that such payment is made pursuant to this Section 2.22,
the amount that would be required to be paid by the Administrative Borrower
pursuant to Section 2.15 had such payments been made directly by the
Administrative Borrower.

Section 2.23 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.2); provided, that any
waiver, amendment or other

 

56



--------------------------------------------------------------------------------

modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender disproportionately when compared to the other
affected Lenders, or increases or extends the Commitment of such Defaulting
Lender, shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages, but only to the extent that (A) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments, (B) such reallocation does not cause the
Revolving Credit Exposure of any such non-Defaulting Lender to exceed such
non-Defaulting Lender’s Revolving Commitment, and (C) the conditions set forth
in Section 4.2 are satisfied at such time; provided that if, on any date
thereafter during the period in which such Lender remains a Defaulting Lender,
such conditions are satisfied, such reallocation shall occur on such later date;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.5(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

57



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, (i) no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers in accordance with clause
(c) above, and (ii) Swingline Exposure related to any newly made Swingline Loan
or LC Exposure related to any newly issued, amended, renewed or extended Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with clause (c)(i) above (and such Defaulting Lender shall not participate
therein).

In the event that the Administrative Agent, the Borrowers, Swingline Lender and
each Issuing Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

Section 3.1 Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing (or its jurisdictional equivalent, if any) under
the laws of the jurisdiction of its organization and has all requisite power and
authority to carry on its business as now conducted. Each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Loan Party and each Subsidiary is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

Section 3.2 Authorization; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.3 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any

 

58



--------------------------------------------------------------------------------

Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any law or regulation, applicable to
the Administrative Borrower or any of its Material Subsidiaries in any material
respect or the charter, by-laws or other organizational documents of the
Administrative Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon the
Administrative Borrower or any of its Subsidiaries or their assets, or give rise
to a right thereunder to require any payment to be made by the Loan Parties, and
(d) will not result in the creation or imposition of any Lien on any material
asset of the Administrative Borrower or any of its Subsidiaries.

Section 3.4 Financial Condition. The Administrative Borrower has heretofore
furnished to the Lenders its consolidated balance sheet and statements of
income, stockholders equity and cash flows (a) as of and for the fiscal year
ended December 31, 2014, reported on by PricewaterhouseCoopers LLP, independent
public accountants, and (b) as of and for the fiscal quarter ended September 30,
2015, and the portion of the fiscal year then ended, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Administrative Borrower and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(b) above.

Section 3.5 Properties. (a) Each of the Administrative Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) The Administrative Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Administrative
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.6 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Administrative Borrower or any of its Subsidiaries (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions, as of the date of this Agreement.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Administrative Borrower nor
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 3.7 Compliance with Laws and Agreements. Each of the Administrative
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

Section 3.8 Investment and Holding Company Status. Neither the Administrative
Borrower nor any of its Subsidiaries is (a) an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 2005.

Section 3.9 Taxes. Each of the Administrative Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed (within any applicable extension) and has paid or caused to be paid
all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

Section 3.10 ERISA and Pensions. (a) No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by more than
US$12,500,000, and the present value of all accumulated benefit obligations of
all Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such Plans by more than US$12,500,000. For greater certainty,
this subsection does not apply to Canadian Benefit Plans or Canadian Pension
Plans.

(b) As of the date hereof, Schedule 3.10(b) lists all Canadian Benefit Plans and
Canadian Pension Plans currently maintained by or contributed to by the Loan
Parties and their Subsidiaries. The Canadian Pension Plans are duly registered
under the ITA and all other applicable laws which require registration. Each
Loan Party and each of their Subsidiaries are in material compliance with and
have performed all of their respective obligations under and in respect of the
Canadian Pension Plans and Canadian Benefit Plans under the terms thereof, any
funding agreements and all applicable laws (including any fiduciary, funding,
investment and administration obligations). All employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan or Canadian Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and

 

60



--------------------------------------------------------------------------------

all applicable laws. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. Except
as set forth on Schedule 3.10(b) and other than routine claims for benefits,
there are no outstanding disputes concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. There has been no partial termination of
any Canadian Pension Plan and, to any Loan Party’s knowledge, no facts or
circumstances have occurred or existed which could result in a partial
termination of any Canadian Pension Plans.

Section 3.11 Disclosure. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that with respect to projected financial information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

Section 3.12 Subsidiaries. As of the date hereof, Schedule 3.12 is a complete
list of each of the Administrative Borrower’s Subsidiaries and such Subsidiary’s
jurisdiction of incorporation.

Section 3.13 Federal Regulations. Neither the Administrative Borrower nor any of
its Subsidiaries is engaged or will engage in any activities, nor shall use any
portion of the proceeds of the Loans be used for any purpose, which in either
case violate or are inconsistent with the provisions of Regulations U and X of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect.

Section 3.14 Sanctions Laws and Regulations. None of the Borrowers, the
Subsidiaries or any Affiliates of the Administrative Borrower or, to any
Borrower’s knowledge, any of the directors, officers, brokers or other agents of
any of the foregoing entities acting or benefiting in any capacity in connection
with this Agreement or any other capital raising transaction involving any
Lender or any Lender’s Affiliates, is a Designated Person.

Section 3.15 Anti-Corruption Laws and Regulations. The Administrative Borrower,
its Subsidiaries and, to any Borrower’s knowledge, their respective directors,
officers, employees and agents, are in material compliance with Anti-Corruption
Laws. No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by the Credit Agreement will violate Anti-Corruption Laws.

ARTICLE IV.

CONDITIONS

Section 4.1 Effective Date. The Existing Credit Agreement shall not be amended
and restated, and the obligations of the Lenders to make Loans and of each
Issuing Bank to issue Letters of Credit hereunder shall not become effective,
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of the Loan Documents signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of each Loan Document.

 

61



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a written opinion (addressed to
the Agents and the Lenders and dated the Effective Date) of (i) Wilmer Cutler
Pickering Hale and Dorr LLP, counsel for the Administrative Borrower and each
other Loan Party, substantially in the form of Exhibit B-1, (ii) Dentons Canada
LLP, local counsel to the Canadian Borrowers, substantially in the form of
Exhibit B-2, and (iii) NautaDutilh New York P.C., local counsel to IDEXX Europe
B.V. substantially in the form of Exhibit B-3, and, in each case, covering such
other matters relating to each Loan Party, this Agreement or the Transactions as
the Administrative Agent shall reasonably request. The Administrative Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Administrative Borrower, confirming compliance with the
conditions set forth in paragraphs (f) and (h) of this Section 4.1 and
paragraphs (a) and (b) of Section 4.2.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable pursuant to this Agreement on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Administrative Borrower
hereunder.

(f) The Administrative Agent shall have received evidence that all governmental
and third party approvals necessary or, in the discretion of the Administrative
Agent, advisable in connection with the financing contemplated hereby and the
continuing operations of the Administrative Borrower and its Subsidiaries shall
have been obtained and be in full force and effect.

(g) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Administrative Borrower for the two
most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available and (ii) satisfactory unaudited interim
consolidated financial statements of the Administrative Borrower for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to the foregoing clause (i) as to which such financial
statements are available.

(h) Since December 31, 2014, there shall not have occurred any Material Adverse
Effect.

 

62



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received evidence satisfactory to it
that, substantially simultaneously with the funding of any Loans on the
Effective Date, all commitments under the Existing Credit Agreement (other than
those continuing as Commitments under this Agreement) shall terminate and the
applicable Borrower or Borrowers shall have repaid the principal of all
outstanding loans thereunder and paid all accrued interest, fees and other
amounts owing thereunder. The Lenders that are Existing Lenders hereby waive
(i) any provision under the Existing Credit Agreement requiring advance written
notice in order to repay any “Loans” or terminate any “Commitments” under and as
defined in the Existing Credit Agreement, it being understood that such
“Commitments” (other than those continuing as Commitments under this Agreement)
shall automatically terminate on the Effective Date and (ii) any breakage fees
in respect of the repayment, on the Effective Date, of such outstanding “Loans”
under and as defined in the Existing Credit Agreement.

(j) The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (ii) such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.

The Administrative Agent shall notify the Administrative Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.

Section 4.2 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not any continuation or conversion of any
Borrowing), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Administrative Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

Section 4.3 Initial Credit Event for each Additional Borrower. The obligation of
each Lender to make Loans to any Borrower that becomes a Borrower after the
Effective Date is subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating

 

63



--------------------------------------------------------------------------------

to the formation, existence and good standing of such Borrower, the
authorization of the Transactions insofar as they relate to such Borrower and
any other legal matters relating to such Borrower, its Borrower Joinder
Agreement or such Transactions, including, with respect to any Borrower
organized under the laws of any jurisdiction outside of the United States, a
legal opinion from Borrower’s counsel in such jurisdiction, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party covenants and agrees
with the Lenders that:

Section 5.1 Financial Statements and Other Information. The Administrative
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Administrative
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Administrative Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Administrative Borrower, its consolidated balance sheet
and related statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Administrative Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Administrative Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and

 

64



--------------------------------------------------------------------------------

any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section 6.7
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the
Administrative Borrower or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange or any applicable securities commission in
Canada, or distributed by the Administrative Borrower to its shareholders
generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Administrative
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request.

Any delivery of the items required to be delivered by (i) clauses (a), (b), and
(d) of this Section by the Administrative Borrower shall be deemed to have been
delivered to the Administrative Agent and the Lenders upon the filing of such
items with the SEC or other applicable securities commission, provided that such
items are readily available for public viewing on EDGAR, or (ii) clause (c) of
this Section by the Administrative Borrower shall be deemed satisfied by
delivery to the Administrative Agent of such items for posting to Intralinks or
other such similar system (to the extent Intralinks or such other system has
been established, is functioning and is accessible to each Lender).

Section 5.2 Notices of Material Events. The Administrative Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Administrative Borrower and its Subsidiaries with respect to
any Plan in an aggregate amount exceeding US$12,500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Administrative Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

65



--------------------------------------------------------------------------------

Section 5.3 Existence; Conduct of Business. The Administrative Borrower (a) will
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and, except to the extent that failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges and franchises material to the conduct of its business, and
(b) except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect will cause each of its Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of the business of the
Administrative Borrower and its Subsidiaries, taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.3.

Section 5.4 Payment of Obligations. The Administrative Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be likely to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Administrative Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.5 Maintenance of Properties; Insurance. The Administrative Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of the business of the Administrative Borrower
and its Subsidiaries, taken as a whole, in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, except in the case of
clause (a) herein, to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect;

Section 5.6 Books and Records; Inspection Rights. The Administrative Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Administrative
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested, provided that such visits shall not occur more than once per calendar
year unless an Event of Default has occurred and is continuing.

Section 5.7 Compliance with Laws. The Administrative Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

Section 5.8 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes of the Administrative Borrower
and its Subsidiaries, including stock repurchases, acquisitions and the
refinancing of other indebtedness (including any indebtedness and any other
amounts outstanding under the Existing Credit Agreement). No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrowers will not request any Borrowing
or Letter of Credit, and the Borrowers shall not use, and shall ensure that
their Subsidiaries and their or their Subsidiaries’ respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

Section 5.9 Additional Subsidiaries. In the event the Administrative Borrower
acquires or creates any Material US Subsidiaries or if any existing Subsidiary
becomes a Material US Subsidiary after the Effective Date, the Administrative
Borrower shall forthwith promptly (and in any event within 15 Business Days
after knowledge of such Subsidiary being a Material US Subsidiary) cause such
Subsidiary to become a Subsidiary Guarantor; provided that, at the reasonable
discretion of the Administrative Agent, no such Material US Subsidiary shall be
required to become a Subsidiary Guarantor to the extent that doing so would be
reasonably likely to cause material adverse tax consequences to the
Administrative Borrower and its Subsidiaries, and provided further that no such
Subsidiary, that is a special purpose entity to be used solely for the purpose
of engaging in Permitted Receivables Financings, will be required to become a
Subsidiary Guarantor.

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Loan Party covenants and agrees with the Lenders
that:

Section 6.1 Indebtedness. The Administrative Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and up to the full commitment with
respect to such Indebtedness as set forth in Schedule 6.1 and any extensions,
renewals or replacements of any such Indebtedness to the extent the principal
amount thereof is not increased beyond the commitment amount set forth in
Schedule 6.1;

(c) Indebtedness of any Subsidiary to a Borrower or any other Subsidiary;

(d) Guarantees by any Subsidiary of Indebtedness of a Borrower or any other
Subsidiary;

 

67



--------------------------------------------------------------------------------

(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed US$62,500,000 at any time outstanding;

(f) Cash Pooling Obligations (i) owing from any Subsidiary to another Subsidiary
or (ii) owing from any Subsidiary to any third party financial institution
providing the cash management services in an aggregate amount not exceeding the
aggregate amount of cash and cash equivalents securing such Cash Pooling
Obligations;

(g) Indebtedness of any Subsidiary as an account party in respect of issued and
undrawn (i) standby letters of credit in an amount not to exceed US$12,500,000,
and (ii) trade letters of credit; and

(h) additional Indebtedness of Subsidiaries in a principal amount not to exceed
10% of the Administrative Borrower’s consolidated assets as of the most recently
ended fiscal quarter for which financial statements are available.

Section 6.2 Liens. The Administrative Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Administrative Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.2; provided
that (i) such Lien shall not apply to any other property or asset of the
Administrative Borrower or any Subsidiary and (ii) to the extent such Lien is on
assets of a Subsidiary, such Lien shall secure only those obligations which it
secures on the date hereof, up to the full commitment amount of Indebtedness as
set forth on Schedule 6.1 or Schedule 6.2 and any extensions, renewals or
replacements of any such Indebtedness to the extent the principal amount thereof
is not increased beyond the commitment amount set forth on Schedule 6.1;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Administrative Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary after the date hereof prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Administrative Borrower or any Subsidiary
and (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary (or any
refinancing or replacement of such obligation which does not increase the
principal amount of any such obligations), as the case may be;

 

68



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Administrative Borrower; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iii) such security interests shall
not apply to any other property or assets of the Administrative Borrower or any
Subsidiary, and (iv) the Indebtedness secured thereby, together with the
Indebtedness secured pursuant to Section 6.2(e), does not exceed US$125,000,000
in the aggregate;

(e) Liens on fixed or capital assets acquired, constructed or improved by any
Subsidiary; provided that (i) to the extent such Lien is on assets of a
Subsidiary, such security interests secure Indebtedness permitted by clause
(e) of Section 6.1, (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Administrative Borrower or any Subsidiary;

(f) Liens on any cash and cash equivalents securing Cash Pooling Obligations
permitted by Section 6.1(f)(ii);

(g) Liens securing Indebtedness permitted by clause (h) of Section 6.1;

(h) Liens against the assets of any Borrower that is an employer under a
Canadian Pension Plan, in respect of employee contributions withheld or
remitted, until such time as the contributions are due to be paid into the fund
of a Canadian Pension Plan pursuant to applicable law;

(i) any Lien arising under Article 24 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in The Netherlands pursuant to its general terms and conditions; and

(j) (i) Liens on receivables and related assets arising in connection with a
Permitted Receivables Financing, (ii) Liens created in connection with a
disposition pursuant to a Permitted Receivables Financing, and (iii) Liens on
shares of any special purpose entity in connection with a Permitted Receivables
Financings; provided, however, that any Indebtedness secured by Liens permitted
under this clause (j) together with all Indebtedness secured by Liens permitted
under clause (g) of this Section, without duplication, shall not exceed 10% of
the Administrative Borrower’s consolidated assets as of the most recently ended
fiscal quarter for which financial statements are available.

Section 6.3 Fundamental Changes. Except as set forth in Schedule 6.3, the
Administrative Borrower will not, and will not permit any Subsidiary to, merge
into or amalgamate or consolidate with any other Person, or permit any other
Person to merge into or

 

69



--------------------------------------------------------------------------------

amalgamate or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any substantial
part of its assets, or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

(a) any Subsidiary that is not a Borrower may merge with any Borrower in a
transaction in which a Borrower is the surviving corporation,

(b) any Subsidiary that is not a Borrower may merge with any Subsidiary that is
not a Borrower in a transaction in which the surviving entity is a Subsidiary;

(c) any Subsidiary may merge with any Person in a transaction in which the
surviving entity is a Subsidiary;

(d) any Borrower (other than the Administrative Borrower) may merge with any
Person in a transaction in which the surviving entity is a Borrower and the
Administrative Borrower may merge with any Person in a transaction in which the
surviving entity is the Administrative Borrower;

(e) the Administrative Borrower and any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to a Borrower or to another Subsidiary;

(f) any Subsidiary that is not a Borrower may liquidate or dissolve if the
Administrative Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders;

(g) the Administrative Borrower and any Subsidiary may sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions), assets
and properties so long as the net book value of all such dispositions from and
after the Effective Date, shall not, in the aggregate, exceed 25% of the
Administrative Borrower’s consolidated tangible assets as set forth on the
Administrative Borrower’s most recently delivered audited financial statements
delivered pursuant to Section 4.1(g); and

(h) any Person may merge with and into any Borrower or any of its direct or
indirect wholly-owned Subsidiaries in an Acquisition.

Section 6.4 Investments, Loans, Advances, Guarantees and Acquisitions. The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger or amalgamation
with any Person that was not a wholly owned Subsidiary prior to such merger or
amalgamation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

 

70



--------------------------------------------------------------------------------

(b) investments by the Administrative Borrower in its Subsidiaries (or Persons
that become Subsidiaries at the time of such investment);

(c) investments by Subsidiaries in other Subsidiaries (or Persons that become
Subsidiaries at the time of such investment);

(d) loans or advances made by a Borrower to any Subsidiary and made by any
Subsidiary to a Borrower or any other Subsidiary;

(e) Guarantees constituting Indebtedness not prohibited by Section 6.1;

(f) investments pursuant to Acquisitions;

(g) investments in non-Subsidiaries (not constituting an Acquisition); provided,
that all such investments after the date hereof shall not exceed, in the
aggregate, an amount equal to 20% of the Administrative Borrower’s consolidated
assets for the most recently ended fiscal quarter for which financial statements
are available prior to such investment;

(h) investments in and obligations under Swap Agreements that are not for
speculative purposes; and

(i) investments, loans, advances, guarantees and acquisitions disclosed in
Schedule 6.4.

Section 6.5 Transactions with Affiliates. The Administrative Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Administrative Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Administrative Borrower and
its wholly owned Subsidiaries not involving any other Affiliate,
(c) transactions otherwise expressly permitted by this Article VI, (d) all
transactions among or between the Administrative Borrower and/or one or more
Subsidiaries are permitted if done in connection with a Permitted Receivables
Financing, and (e) other transactions involving aggregate payments or other
market value in an amount not to exceed US$25,000,000.

Section 6.6 Restrictive Agreements The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Administrative
Borrower or any Subsidiary to create, incur or permit to exist any Lien securing
the Obligations upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Administrative
Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Administrative Borrower or any other Subsidiary; provided that (i) the foregoing
clauses (a) and (b) shall not apply to restrictions and conditions imposed by
law or by this Agreement, (ii) the foregoing clauses (a) and (b) shall not apply
to restrictions and conditions (x) existing on the date hereof identified on
Schedule 6.6 (but shall apply to any

 

71



--------------------------------------------------------------------------------

extension, renewal, amendment or modification, in each case, expanding the scope
of, any such restriction or condition) or (y) pursuant to the provisions
governing Indebtedness permitted pursuant to clause (f) or (h) of Section 6.1,
so long as such restrictions are not more restrictive than any restriction in
this Agreement, (iii) the foregoing clauses (a) and (b) shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) the foregoing clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (v) the
foregoing clause (a) shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment thereof or the subject matter
thereof; (vi) the foregoing clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to any unsecured private placement
Indebtedness of the Administrative Borrower or any Subsidiary to the extent that
such agreement requires that the holders of such Indebtedness obtain at least
pari passu benefit of any Lien granted to other senior unsecured creditors and
(vii) the foregoing clauses (a) and (b) shall not apply to restrictions or
conditions imposed on the Administrative Borrower and its Subsidiaries in
connection with or in furtherance of any Permitted Receivables Financings.

Section 6.7 Financial Covenants. (a) The Administrative Borrower will not permit
the Consolidated Leverage Ratio as of the last day of any Reference Period to be
greater than 3.50:1.00.

(b) For purposes of determining the Consolidated Leverage Ratio for any
Reference Period, there shall be (i) included, at the Administrative Borrower’s
discretion, in Consolidated EBITDA all Consolidated EBITDA attributable to any
Person or business acquired by (and thereafter owned by) the Administrative
Borrower or any Subsidiary of the Administrative Borrower during such period as
if such Person or business had been acquired on the day before the first day of
such period and (ii) excluded from such Consolidated EBITDA all Consolidated
EBITDA attributable to any Person or business disposed of by the Administrative
Borrower or any Subsidiary of the Administrative Borrower during such period as
if such Person or business were disposed of on the first day of such period. For
purposes hereof, the Consolidated EBITDA attributable to any such acquired or
disposed Person or business prior to the date of acquisition or disposition
thereof shall be determined in a manner consistent with the method for
determining Consolidated EBITDA hereunder.

Section 6.8 Sanctions Laws and Regulations. (a) The Administrative Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Person, (i) to fund any activities or business of or with any
Designated Person, or in any country or territory, that at the time of such
funding is the subject of any sanctions under any Sanctions Laws and
Regulations, or (ii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to any Loan Document.

(b) None of the funds or assets of any Borrower that are used to pay any amount
due pursuant to any Loan Document shall constitute funds obtained from
transactions with or relating to Designated Persons that would result in a
violation of any Sanctions Laws and Regulations by any party to any Loan
Document.

 

72



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Administrative Borrower or any Subsidiary in or in connection with this
Agreement, any other Loan Document, or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement, any Loan
Document, or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

(d) any Borrower or any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2, 5.3 (with respect to
any Borrower’s existence) or 5.8 or in Article VI;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to any Borrower (which notice will be given at the request
of any Lender);

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, beyond any
applicable grace or cure period;

(g) any event or condition occurs (and continues beyond any applicable grace or
cure period) that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, (ii) any

 

73



--------------------------------------------------------------------------------

requirement to deliver cash, shares of common stock of the Administrative
Borrower or a combination of cash and shares of common stock of the
Administrative Borrower to the holders of Convertible Indebtedness upon
conversion thereof (other than any right to so convert such Indebtedness that is
triggered by an event of default, a change of control or a similar event,
however denominated), or (iii) any right of any holder of Convertible
Indebtedness to require the repurchase, repayment or redemption of such
Convertible Indebtedness on a predetermined date provided in the documentation
for such Convertible Indebtedness (other than any right to so require the
repurchase, repayment or redemption of such Convertible Indebtedness that is
triggered by an event of default, a change of control or a similar event,
however denominated) or, for the avoidance of doubt, any offer to repurchase,
repay or redeem Convertible Indebtedness on such date or the delivery of a
notice with respect thereto;

(h) an involuntary case, action or proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of any Borrower or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, receiver
manager, trustee, custodian, sequestrator, conservator or similar official for
the Borrowers or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such case, action, proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
case, action or proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, interim
receiver, receiver manager, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such case, action or
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Borrower or any Material Subsidiary shall admit in writing its inability
to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$25,000,000 shall be rendered against any Borrower, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Borrower or any Subsidiary to enforce any such judgment
that is not promptly stayed;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Borrower and its Subsidiaries with respect to any Plan, in an
aggregate amount exceeding US$12,500,000 from and after the Effective Date;

 

74



--------------------------------------------------------------------------------

(m) a Change in Control shall occur; or

(n) any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Loan Party or any other Person shall contest in
any manner the validity or enforceability of any Loan Document; or any Loan
Party shall deny that it has any or further liability or obligation under any
Loan Document, or shall purport to revoke, terminate or rescind any Loan
Document;

then, and in every such event (other than an event with respect to the any
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Administrative Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, (including the Swingline
Commitments and the Letter of Credit Commitments), and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of each
Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.5(j) hereof; and in case of any event with
respect to the Borrowers described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder, shall automatically become due
and payable and cash collateral for the LC Exposure shall automatically become
due and payable to a cash collateral account, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers.

ARTICLE VIII.

THE AGENTS

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the Agents
as their agents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Administrative Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

 

75



--------------------------------------------------------------------------------

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing as directed by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2), and (c) except as expressly set
forth herein, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the
Administrative Borrower or any of its Subsidiaries that is communicated to or
obtained by them or any of their Affiliates in any capacity. The Agents shall
not be liable to the Lenders for any action taken or not taken by them with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of their own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Administrative Borrower or a Lender, and the Agents shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document, or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Administrative Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. The London Agent shall
have no duties or rights hereunder until the Administrative Borrower provides
the London Agent with a Borrowing Request and requests a Borrowing in an
Alternative Currency. At such time, the London Agent shall be appointed as an
Agent by the Administrative Agent and the London Agent shall become party to
this Agreement as an Agent. Thereafter, the London Agent shall be an Agent
hereunder. Each Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
activities as Administrative Agent.

 

76



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the other Agents,
the Lenders, the Issuing Banks and the Administrative Borrower. Upon any such
resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) or the Administrative Agent (in the case of a resignation
by any other Agent) shall have the right, in consultation with the
Administrative Borrower, to appoint a successor. If no successor Agent shall
have been so appointed and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such Person. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Administrative Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Administrative Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Administrative Borrower and its Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

The Lead Arranger shall have no duties, responsibilities or obligations to, and
no authority to act for, any other party to this Agreement by virtue of its
status as Lead Arranger hereunder.

In case of the pendency of any proceeding under any debtor relief law or any
other judicial proceeding relative to any Loan Party, each Agent (irrespective
of whether the principal of any Loan or Letter of Credit shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether any Agent shall have made any demand on any Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise: (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and any Agent (including any claim for the

 

77



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and any Agent and their respective agents and counsel and all
other amounts due to the Lenders, the Issuing Banks and any Agent under Sections
2.11 and 10.3) allowed in such judicial proceeding; and (b) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to any Agent and, in the event that any Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
any Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due to the Agent under Sections 2.11 and 10.3.

ARTICLE IX.

GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Administrative Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers. The Administrative
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

The Administrative Borrower waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Administrative Borrower hereunder shall not be affected by
(a) the failure of any Agent or Lender to assert any claim or demand or to
enforce any right or remedy against any Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (b) any extension or renewal of
any of the Obligations, (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Administrative Borrower or otherwise operate as a
discharge of a guarantor as a matter of law or equity or which would impair or
eliminate any right of the Administrative Borrower to subrogation.

The Administrative Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Agent or Lender to
any balance of any deposit account or credit on the books of any Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Administrative Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full of all the Obligations owed by the
Administrative Borrower to the Agents, the

 

78



--------------------------------------------------------------------------------

Issuing Banks and the Lenders), and shall not be subject to any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations owed by the
Administrative Borrower to the Agents, the Issuing Banks and the Lenders).

The Administrative Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Agent or Lender may have at law or in equity against the Administrative
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Administrative
Borrower hereby promises to and will, upon receipt of written demand by any
Agent or Lender, forthwith pay, or cause to be paid, to the Applicable Agent or
Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Administrative Borrower further agrees that if payment in respect of any
Obligation shall be due in a currency other than US Dollars and/or at a place of
payment other than New York and if, by reason of any Change in Law, disruption
of currency or foreign exchange markets, war or civil disturbance or other
event, payment of such Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of any Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Administrative Borrower shall make payment of
such Obligation in US Dollars (based upon the applicable Exchange Rate in effect
on the date of payment) and/or in New York, and shall indemnify each Agent and
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

Upon payment by the Administrative Borrower of any sums as provided above, all
rights of the Administrative Borrower against any Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Borrower to the Agents, the Issuing
Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Administrative Borrower
hereunder except the full performance and payment of the Obligations.

ARTICLE X.

MISCELLANEOUS

Section 10.1 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Administrative Borrower, to it at One IDEXX Drive, Westbrook,
Maine 04092, Attention of Chief Financial Officer (Telecopy No. (207) 556-4347);
with a copy to Office of General Counsel.

 

79



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Two Corporate
Drive, Suite 730, Shelton, CT 06484, Attention of Peter M. Killea (Telecopy No.
(203) 944-8495); with a copy to JPMorgan Chase Bank, N.A., Central Operations,
10 South Dearborn, 7th Floor, Chicago, IL 60603-2003, Attention of Teresita Siao
(Telecopy No. (888) 292-9533); with a copy to Goulston & Storrs, 750 Third
Avenue, 22nd Floor, New York, New York 10017, Attention of Philip Herman
(Telecopy No. (212) 878-6911);

(iii) if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Two Corporate Drive,
Suite 730, Shelton, CT 06484, Attention of Peter M. Killea (Telecopy No.
(203) 944-8495); with a copy to JPMorgan Chase Bank, N.A., Central Operations,
10 South Dearborn, 7th Floor, Chicago, IL 60603-2003, Attention of Teresita Siao
(Telecopy No. (888) 292-9533);

(iv) if to the London Agent, to J.P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Agency Department (Telecopy No. 44-207-777-2360),
with copies as provided under clause (ii) above;

(v) if to the Toronto Agent, to JPMorgan Chase Bank, N.A., Toronto Branch, 10
South Dearborn, 7th floor, Chicago, IL 60603, Attention of Jackie See (Telecopy
No. (844) 235-1788), with a copy to the Administrative Agent as provided under
clause (ii) above;

(vi) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, 7th floor, Chicago, IL 60603, Attention of
Teresita Siao (Telecopy No. (888) 292-9533); and

(vii) if to any other Lender, or any Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each Agent or the Administrative
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to

 

80



--------------------------------------------------------------------------------

particular notices or communications. Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed to have been given upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed to
have been given upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided, that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Borrower agrees that any Agent may, but shall not be obligated to, make
Communications (as defined below) available to the Issuing Bank and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by any Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall any Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or any Agent’s transmission of communications through an Electronic
System, except for damages to the extent determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from any Agent
Party’s own gross negligence or willful misconduct. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Borrower pursuant to any Loan Document
or the transactions contemplated therein which is distributed by any Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

Section 10.2 Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or

 

81



--------------------------------------------------------------------------------

discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Subject to Section 10.2(c) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Borrower and the
Required Lenders or by the Administrative Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (v) change any provisions of Article IX without the
written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders”, “Alternative Currency” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder without the written consent of each Lender,
(vii) except as otherwise expressly permitted in any Loan Document (including
Section 2.21 hereof), release any Borrower from its obligations under any Loan
Document without the written consent of each Lender, or (viii) except as
otherwise expressly permitted in any Loan Document (including Section 10.15
hereof), release all or substantially all of the Subsidiary Guarantors from
their respective obligations under the Subsidiary Guarantee Agreement or limit
their liability in respect thereof or their obligation to become a party
thereto, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
any Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of such Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

(c) If the Administrative Agent and the Administrative Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Administrative Borrower shall be permitted to
amend, modify or supplement such provision in a manner that is not adverse to
the Lenders to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

82



--------------------------------------------------------------------------------

Section 10.3 Expenses; Indemnity; Damage Waiver. (a) The Administrative Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agents, in connection with the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Agents, each Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Agents, each Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights after a Default in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder after a Default, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The Administrative Borrower shall indemnify the Agents, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Administrative
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Administrative Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by a Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and regardless of whether commenced by any
Borrower or any Related Party of any Borrower or by a third party; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence, bad faith breach of contract or willful
misconduct of such Indemnitee or (y) result from claims by one Lender against
another Lender which do not involve an act or omission of any Borrower or any
Related Party of any Borrower. This Section 10.3(b) shall not apply with respect
to Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.

 

83



--------------------------------------------------------------------------------

(c) To the extent that the Administrative Borrower fails to pay any amount
required to be paid by it to any Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Agent, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the Issuing Bank or the Swingline Lender in its
capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Loan
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by a Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Administrative Borrower; provided that the Administrative Borrower shall
be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and provided further, that no consent
of the Administrative Borrower shall be required if (I) the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund, and in each case
(x) agrees to maintain any Loans to the Canadian Borrowers at its Canadian
Lending Office until any

 

84



--------------------------------------------------------------------------------

Event of Default occurs and (y) demonstrates to the reasonable satisfaction of
the Administrative Borrower that it can lend funds denominated in Alternative
Currencies without additional cost to the Borrowers, or (II) an Event of Default
has occurred and is continuing;

(B) the Administrative Agent;

(C) the Swingline Lender; and

(D) each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Administrative Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Administrative
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, a binding agreement enforceable by the Administrative Borrower
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants, together with a processing and recordation fee of
US$3,500;

(D) the assignee shall deliver to the Administrative Agent, withholding agent
and/or applicable Borrower, as applicable, any documentation required by
Section 2.16(f);

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate- level information
(which may contain material non-public information about the Administrative
Borrower, the other Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(F) other than assignments to an existing Lender, assignments to Lenders that
will acquire a position of the Obligations of IDEXX Europe B.V. shall only be
permitted if the person to whom a position of the Obligations is assigned is a
Qualifying Lender at all times.

 

85



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16, 2.19 and 10.3). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.4 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Administrative Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Administrative Borrower, the
Administrative Agent, any Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Administrative
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed (x) Assignment and Assumption or (y) to
the extent applicable, a binding agreement enforceable by the Administrative
Borrower incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (ii)(C) of this paragraph
(b) and any written consent to such assignment required by clause (i) of this
paragraph (b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the

 

86



--------------------------------------------------------------------------------

Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.4(c), 2.5(d) or (e), 2.6(b), 2.17(d) or 10.3(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Administrative Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Assignee, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Administrative Borrower, the Administrative Agent, the Issuing Banks
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.2(b) that affects such Participant. The Administrative Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 2.19 (subject to the requirements and limitations therein,
including the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender and the Administrative Borrower)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that (i) such Participant agrees to be
subject to the provisions of Section 2.17 and Section 2.18 as if it were an
assignee under paragraph (b) of this Section, (ii) such Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.16 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, including, for the avoidance of doubt, any payment that the
participating Lender would have been entitled to receive as a result of a Change
in Law that occurs after the Participant acquires the applicable participation,
and (iii) the Administrative Borrower has been notified of such participation
and all relevant details with respect thereto. Each Lender that sells a
participation agrees, at the Administrative Borrower’s request and expense, to
use reasonable efforts to cooperate with the Administrative Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information

 

87



--------------------------------------------------------------------------------

relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) On one or more occasions, one or more Additional Lenders may be admitted as
Lenders party to this Agreement in connection with an increase of the total
Commitment pursuant to Section 2.22, subject to (i) execution and delivery by
any such Additional Lender to the Administrative Agent, for recording in the
Register, of an Instrument of Adherence substantially in the form of Exhibit G
hereto (an “Instrument of Adherence”), (ii) acceptance of such Instrument of
Adherence by each of the Administrative Agent and the Administrative Borrower by
their respective executions thereof, and (iii) the completion of an
Administrative Questionnaire by such Additional Lender promptly delivered to the
Administrative Agent. Upon the satisfaction of the foregoing conditions, from
and after the effective date specified in each such Instrument of Adherence, the
Additional Lender shall be a Lender party hereto and have the rights and
obligations of a Lender hereunder.

Section 10.5 Survival. All covenants, agreements, representations and warranties
made by the Borrowers and the Loan Parties herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement and
the other Loan Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit
(regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder), and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12(h), 2.14, 2.15, 2.16,
2.19 and 10.3 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

88



--------------------------------------------------------------------------------

Section 10.6 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Agents or any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

Section 10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.8 Right of Setoff. Subject to the provisions of Section 10.18 hereof,
if an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of any Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.
Subject to the provisions of Section 10.18 hereof, the rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Notwithstanding anything to the
contrary contained herein, the Administrative Agent and each Lender hereby waive
and release any lien arising under Article 24 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) (but not its right of setoff)
with respect to the accounts of any Loan Party, but only to the extent that such
lien would otherwise secure the obligations of such Loan Party hereunder.

 

89



--------------------------------------------------------------------------------

Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

90



--------------------------------------------------------------------------------

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. (a) Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Administrative Borrower and its
obligations, (g) with the consent of the Administrative Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to any Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Administrative Borrower. For the purposes of this Section, “Information” means
all information received from the Administrative Borrower relating to the
Administrative Borrower or its business, other than any such information that is
available to any Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Administrative Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Agents, Issuing Bank, and the Lenders agrees to use reasonable
commercial efforts (if it may legally do so) to provide prior notice of any
disclosure of Information pursuant to clauses (b) or (c) above.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE ADMINISTRATIVE BORROWER AND ITS RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE
SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE ADMINISTRATIVE BORROWER OR THE AGENTS PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN

 

91



--------------------------------------------------------------------------------

MATERIAL NON-PUBLIC INFORMATION ABOUT THE ADMINISTRATIVE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE ADMINISTRATIVE BORROWER AND EACH
AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.14 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Administrative Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
party hereto contained in this Section 10.14 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

Section 10.15 Releases of Guarantees. (a) In the event of a disposition of all
the Equity Interests in a Subsidiary Guarantor to a Person other than the
Administrative Borrower or an Affiliate of the Administrative Borrower in a
transaction not prohibited by any covenant contained in this Agreement, the
Administrative Agent is hereby directed and authorized to take

 

92



--------------------------------------------------------------------------------

such action and to execute such documents as the Administrative Borrower may
reasonably request, at the Administrative Borrower’s sole expense, to evidence
or effect the release of the Guarantee by such Subsidiary Guarantor under the
Subsidiary Guaranty Agreement.

(b) Without limiting the provisions of Section 10.5, the Administrative Borrower
shall reimburse the Administrative Agent for all costs and expenses, including
attorney’s fees and disbursements, incurred by it in connection with any action
contemplated by this Section 10.15.

Section 10.16 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each of the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of each Loan Party and other information that will allow such Lender to
identify such Loan Parties in accordance with the Act.

Section 10.17 No Fiduciary Duty. The Administrative Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Administrative Borrower, the Subsidiaries and their Affiliates, on the one
hand, and the Agents, the Issuing Bank, the Lenders and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Agents, the
Issuing Bank, the Lenders or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

Section 10.18 Liability for Obligations. Notwithstanding anything to the
contrary contained in this Agreement or in the other Loan Documents to the
contrary, the parties agree that: (a) the Foreign Subsidiaries shall not be
liable for any obligation of the Administrative Borrower or any US Subsidiary
Borrower arising under or with respect to any of the Loan Documents; (b) each
Foreign Borrower shall be severally liable only for the obligations of such
Foreign Borrower; and (c) no Agent or Lender, or any Affiliate thereof, may
set-off or apply any deposits of a Foreign Subsidiary or any other obligations
at the time owing to or for the credit of the account of any Foreign Subsidiary
by such Agent, Lender of Affiliate thereof, against any or all of the
obligations of the Administrative Borrower or any US Subsidiary Borrower.

Section 10.19 Representation of Dutch Borrower. If a Borrower, incorporated
under the laws of the Netherlands, is represented by an attorney in connection
with the signing and/or execution of this Agreement or any other Loan Document,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement or any other Loan Document that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his authority shall be governed by the laws of the Netherlands.

Section 10.20 Canadian Anti-Money Laundering Legislation. (a) The Loan Parties
acknowledge that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Credit Parties may be required to

 

93



--------------------------------------------------------------------------------

obtain, verify and record information regarding the Loan Parties, their
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. The Loan Parties shall promptly provide all such information in their
possession, including supporting documentation and other evidence, as may be
reasonably requested by any Credit Parties, or any prospective assignee or
participant of a Credit Party, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of any Loan Party
or any authorized signatories of any Loan Party for the purposes of applicable
AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Credit Party, and this
Agreement shall constitute a “written agreement” in such regard between the
Administrative Agent and each other Credit Party within the meaning of the
applicable AML Legislation; and

(ii) shall provide to each Credit Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Credit Parties agrees that the Administrative Agent has no
obligation to ascertain the identity of any Loan Party or any authorized
signatories of any Loan Party on behalf of any Credit Party, or to confirm the
completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

Section 10.21 Existing Credit Agreement Amended and Restated. On the Effective
Date, (a) this Agreement shall amend and restate the Existing Credit Agreement
in its entirety but, for the avoidance of doubt, shall not constitute a novation
of the parties’ rights and obligations thereunder, and (b) the rights and
obligations of the parties hereto evidenced by the Existing Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents.

[Signature Pages Follow]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective Responsible Officers as of the day
and year first above written.

 

IDEXX LABORATORIES, INC. By:   /s/ Brian P. McKeon   Name:   Brian P. McKeon  
Title:   Executive Vice President and Chief Financial Officer IDEXX
DISTRIBUTION, INC. By:   /s/ Brian P. McKeon   Name:   Brian P. McKeon   Title:
  President and Treasurer IDEXX OPERATIONS, INC. By:   /s/ Brian P. McKeon  
Name:   Brian P. McKeon   Title:   Treasurer and Vice President OPTI MEDICAL
SYSTEMS, INC. By:   /s/ Brian P. McKeon   Name:   Brian P. McKeon   Title:  
Treasurer and Vice President IDEXX LABORATORIES CANADA CORPORATION By:   /s/
Brian P. McKeon   Name:   Brian P. McKeon   Title:   Treasurer and Vice
President IDEXX EUROPE B.V. By:   /s/ John R. Morton   Name:   John R. Morton  
Title:   Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender and Administrative Agent By:  

/s/ Peter M. Killea

  Name:   Peter M. Killea   Title:   Sr. Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Toronto Branch, as Toronto Agent By:   /s/ Michael N.
Tam   Name:   Michael N. Tam   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED, as London Agent By:   /s/ Michael N. Tam   Name:  
Michael N. Tam   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Jane A. Parker

  Name:   Jane A. Parker   Title:   Senior Vice President CANADIAN LENDING
OFFICE BANK OF AMERICA, NATIONAL ASSOCIATION, by its Canada Branch By:  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: WELLS FARGO BANK, N.A. By:  

/s/ Daniel M. Grondin

  Name:   Daniel M. Grondin   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION By:  

/s/ Neil C. Buitenhuys

  Name:   Neil C. Buitenhuys   Title:   Senior Vice President CANADIAN LENDING
OFFICE KEYBANK NATIONAL ASSOCIATION By:  

/s/ Neil C. Buitenhuys

  Name:   Neil C. Buitenhuys   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: MUFG Union Bank, N.A. By:  

/s/ Michael Gardner

  Name:   Michael Gardner   Title:   Director CANADIAN LENDING OFFICE UNION
BANK, CANADA BRANCH By:  

/s/ Anne Collins

  Name:   Anne Collins   Title:   Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: HSBC Bank USA, National Association By:  

/s/ Zhiyan Zeng

  Name:   Zhiyan Zeng   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A. By:  

/s/ Stephen J. White

  Name:   Stephen J. White   Title:   Senior Vice President CANADIAN LENDING
OFFICE CITIBANK, N.A. By:  

/s/ Stephen J. White

  Name:   Stephen J. White   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: THE NORTHERN TRUST COMPANY, By:  

/s/ Eric Siebert

  Name:   Eric Siebert   Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION By:  

/s/ Yvette Hawkins

  Name:   Yvette Hawkins   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: TD BANK, N.A. By:  

/s/ Steve Levi

  Name:   Steve Levi   Title:   Senior Vice President CANADIAN LENDING OFFICE TD
Bank, N.A. By:  

/s/ Steve Levi

  Name:   Steve Levi   Title:   Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Ken Gorski

  Name:   Ken Gorski   Title:   Vice President CANADIAN LENDING OFFICE U.S. BANK
NATIONAL ASSOCIATION, acting through its Canadian Branch: By:  

/s/ John P. Rehob

  Name:   John P. Rehob   Title:   Vice President & Principal

 

[SIGNATURE PAGE TO CREDIT AGREEMENT (JPM/IDEXX 2015 SECOND A&R)]



--------------------------------------------------------------------------------

LENDER: DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President